Exhibit 10.2
UTi WORLDWIDE INC.
LETTER OF CREDIT AND CASH DRAW FACILITY
 
AMENDED AND RESTATED LETTER OF CREDIT AND CASH DRAW AGREEMENT
 
Dated as of June 24, 2011

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION   HEADING   PAGE  
 
            SECTION 1 LETTERS OF CREDIT     1  
Section 1.1
  Issuance of Letters of Credit     1  
Section 1.2
  Conditions to Each Issuance after the Effective Date     2  
Section 1.3
  Letters of Credit in Optional Currency     2  
 
            SECTION 2 CASH DRAW FACILITY     3  
Section 2.1
  The Cash Draw Facility     3  
Section 2.2
  Purpose     3  
Section 2.3
  Monitoring     3  
Section 2.4
  Cancellation of Commitment     3  
Section 2.5
  Repayment of Cash Draw Facility Loans     3  
Section 2.6
  Illegality     4  
Section 2.7
  Voluntary Prepayment of Cash Draw Facility Loans     4  
Section 2.8
  Interest     4  
Section 2.9
  Interest and other Amounts     4  
Section 2.10
  Reborrowing of Cash Draw Facility     4  
Section 2.11
  Default Interest     4  
Section 2.12
  Absence of Quotations     4  
Section 2.13
  Market Disruption     5  
Section 2.14
  Alternative Reference Bank Rate     6  
Section 2.15
  Alternative Basis of Interest or Funding     6  
Section 2.16
  Commitment Fee     6  
Section 2.17
  Increased Costs     6  
Section 2.18
  Increased Cost Claims     7  
Section 2.19
  Exceptions     7  
 
            SECTION 3 PROVISIONS APPLICABLE TO ALL LETTERS OF CREDIT     8  
Section 3.1
  Responsibility of Issuing Bank     8  
Section 3.2
  Reimbursement by the Company of Amounts Drawn or Paid Under Letters of Credit
    8  
Section 3.3
  Obligations Absolute     9  
Section 3.4
  Interest and Fees with Respect to Letters of Credit     9  
Section 3.5
  Credit Support     11  
Section 3.6
  Maturity with Respect to Letters of Credit     12  
Section 3.7
  Evidence of Debt     12  
Section 3.8
  Irish Insurance Acts     12  
Section 3.9
  Applicability of ISP     12  
Section 3.10
  Headroom Facility     12  
Section 3.11
  Increased Costs     13  

 





--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE     SECTION 4 CONDITIONS TO
EFFECTIVENESS.     14  
Section 4.1
  Representations and Warranties     14  
Section 4.2
  Performance; No Default     15  
Section 4.3
  Closing Certificates     15  
Section 4.4
  Opinions of Counsel     15  
Section 4.5
  Issuance Permitted By Applicable Law, Etc.     15  
Section 4.6
  [Intentionally Omitted]     16  
Section 4.7
  Payment of Fees     16  
Section 4.8
  [Intentionally Omitted]     16  
Section 4.9
  Changes in Corporate Structure     16  
Section 4.10
  [Intentionally Omitted]     16  
Section 4.11
  [Intentionally Omitted]     16  
Section 4.12
  Proceedings and Documents     16  
Section 4.13
  Subsidiary Guarantee Agreement     16  
Section 4.14
  2006 Notes     16  
Section 4.15
  New Global Credit Facilities     16  
Section 4.16
  Approvals     16  
Section 4.17
  Solvency Certificate     17  
Section 4.18
  No Material Adverse Effect     17  
 
            SECTION 5 REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS     17  
Section 5.1
  Organization; Power and Authority     17  
Section 5.2
  Authorization, Etc.     17  
Section 5.3
  Disclosure     17  
Section 5.4
  Organization and Ownership of Shares of Subsidiaries; Affiliates     18  
Section 5.5
  Financial Statements; Material Liabilities     19  
Section 5.6
  Compliance with Laws, Other Instruments, Etc.     19  
Section 5.7
  Governmental Authorizations, Etc.     19  
Section 5.8
  Litigation; Observance of Agreements, Statutes and Orders     20  
Section 5.9
  Taxes     20  
Section 5.10
  Title to Property; Leases     21  
Section 5.11
  Licenses, Permits, Etc.     21  
Section 5.12
  Compliance with ERISA; Non-U.S. Plans     21  
Section 5.13
  [Intentionally Omitted]     22  
Section 5.14
  Use of Proceeds; Margin Regulations     22  
Section 5.15
  Existing Indebtedness; Future Liens     23  
Section 5.16
  Foreign Assets Control Regulations, Etc.     24  
Section 5.17
  Status under Certain Statutes     24  
Section 5.18
  Environmental Matters     24  
Section 5.19
  Ranking of Obligations     25  
Section 5.20
  Obligor Group     25  
Section 5.21
  CASS Reserve     25  
Section 5.22
  Labor Matters     25  
Section 5.23
  Insolvency     26  

 

ii



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE     SECTION 6 REPRESENTATION OF THE
LENDER     26  
 
            SECTION 7 INFORMATION AS TO COMPANY     26  
Section 7.1
  Financial and Business Information     26  
Section 7.2
  Officer’s Certificate     30  
Section 7.3
  Visitation     30  
Section 7.4
  Limitation on Disclosure Obligation     31  
 
            SECTION 8 [INTENTIONALLY OMITTED]     31  
 
            SECTION 9 AFFIRMATIVE COVENANTS     31  
Section 9.1
  Compliance with Law     31  
Section 9.2
  Insurance     32  
Section 9.3
  Maintenance of Properties     32  
Section 9.4
  Payment of Taxes and Claims     32  
Section 9.5
  Corporate Existence, Etc.     32  
Section 9.6
  Books and Records     33  
Section 9.7
  Priority of Obligations     33  
Section 9.8
  [Intentionally Omitted]     33  
Section 9.9
  Dividend Capture from South Africa     33  
Section 9.10
  Additional Guarantors     33  
Section 9.11
  Release of Subsidiary Guarantors; Substitution of Subsidiary Guarantors     34
 
Section 9.12
  Group Structure     35  
Section 9.13
  CASS Agreement     35  
Section 9.14
  Further Assurances     35  
Section 9.15
  Additional Restrictions     36  
Section 9.16
  2009 Notes Covenants     37  
Section 9.17
  “Know Your Customer” checks     37  
Section 9.18
  Post-Effective Date Obligations     37  
 
            SECTION 10 NEGATIVE COVENANTS     38  
Section 10.1
  Transactions with Affiliates     38  
Section 10.2
  Restricted Payments     38  
Section 10.3
  Consolidated Total Debt Coverage     38  
Section 10.4
  Priority Debt     38  
Section 10.5
  Liens     38  
Section 10.6
  Subsidiary Indebtedness     40  
Section 10.7
  Merger, Consolidation, Etc.     41  
Section 10.8
  Sale of Assets     42  
Section 10.9
  Line of Business     43  

 

iii



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE    
Section 10.10
  Terrorism Sanctions Regulations     43  
Section 10.11
  Subsidiaries in South Africa     43  
Section 10.12
  Minimum Debt Service Ratio     44  
Section 10.13
  Capital Leases     44  
Section 10.14
  No Further Negative Pledges     44  
Section 10.15
  Fiscal Year     44  
 
            SECTION 11 EVENTS OF DEFAULT     44  
 
            SECTION 12 REMEDIES ON DEFAULT, ETC.     47  
Section 12.1
  Acceleration     47  
Section 12.2
  Other Remedies     48  
Section 12.3
  [Intentionally Omitted]     48  
Section 12.4
  No Waivers or Election of Remedies, Expenses, Etc.     48  
Section 12.5
  Executive Proceedings in Spain     48  
 
            SECTION 13 TAX INDEMNIFICATION     49  
 
            SECTION 14 ASSIGNMENT     52  
Section 14.1
  [Intentionally Omitted]     52  
Section 14.2
  Assignment     52  
Section 14.3
  [Intentionally Omitted]     52  
Section 14.4
  [Intentionally Omitted]     52  
 
            SECTION 15 PAYMENTS GENERALLY     53  
Section 15.1
  Place of Payment     53  
Section 15.2
  [Intentionally Omitted]     53  
Section 15.3
  Set-off     53  
 
            SECTION 16 EXPENSES, ETC.     53  
Section 16.1
  Transaction Expenses     53  
Section 16.2
  Indemnification     53  
Section 16.3
  Certain Taxes     54  
Section 16.4
  Survival     54  
 
            SECTION 17 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT     54  
 
            SECTION 18 AMENDMENT AND WAIVER     55  
Section 18.1
  Requirements     55  
Section 18.2
  Solicitation of Lender     55  
Section 18.3
  Binding Effect, Etc.     55  
Section 18.4
  [Intentionally Omitted]     55  

 

iv



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE     SECTION 19 NOTICES; ENGLISH LANGUAGE
    55  
 
            SECTION 20 REPRODUCTION OF DOCUMENTS     56  
 
            SECTION 21 CONFIDENTIAL INFORMATION     56  
 
            SECTION 22 [INTENTIONALLY OMITTED]     57  
 
            SECTION 23 SUBSIDIARY GUARANTEE AGREEMENT     57  
Section 23.1
  Guarantee and Indemnity     57  
Section 23.2
  Continuing Guarantee     58  
Section 23.3
  Reinstatement     58  
Section 23.4
  Waiver of Defenses     58  
Section 23.5
  Immediate Recourse     60  
Section 23.6
  Appropriations     60  
Section 23.7
  Non-competition     60  
Section 23.8
  Release of Subsidiary Guarantors’ Right of Contribution     61  
Section 23.9
  Releases     61  
Section 23.10
  Marshaling     62  
Section 23.11
  Liability     62  
Section 23.12
  Character of Obligation     62  
Section 23.13
  Election to Perform Obligations     64  
Section 23.14
  No Election     64  
Section 23.15
  [Intentionally Omitted]     64  
Section 23.16
  Other Enforcement Rights     64  
Section 23.17
  Restoration of Rights and Remedies     64  
Section 23.18
  Survival     65  
Section 23.19
  Miscellaneous     65  
Section 23.20
  Limitation     65  
Section 23.21
  Written Notice     65  
Section 23.22
  Unenforceability of Obligations     66  
Section 23.23
  Contribution     66  
Section 23.24
  Additional Security     66  
Section 23.25
  Limitations – UK     66  
Section 23.26
  Limitations – Spain     66  
Section 23.27
  Limitations – Hong Kong     67  
Section 23.28
  Limitations – Germany     67  
Section 23.29
  Limitations – the Netherlands     68  
Section 23.30
  U.S. Guarantors     68  
Section 23.31
  Limitation on Pyramid Freight     70  

 

v



--------------------------------------------------------------------------------



 



              SECTION   HEADING   PAGE    
Section 23.32
  Limitations – Belgium     70  
Section 23.33
  Limitations – Singapore     70  
Section 23.34
  Irish Obligors     70  
Section 23.35
  Guarantor Intent     70  
 
            SECTION 24 MISCELLANEOUS     70  
Section 24.1
  Successors and Assigns     70  
Section 24.2
  Payments Due on Non-Business Days     70  
Section 24.3
  Accounting Terms     71  
Section 24.4
  Severability     71  
Section 24.5
  Construction, Etc.     71  
Section 24.6
  Counterparts     71  
Section 24.7
  Third Party Rights     72  
Section 24.8
  Governing Law     72  
Section 24.9
  Jurisdiction and Process; Waiver of Jury Trial     72  
Section 24.10
  Obligation to Make Payment in Dollars     73  
Section 24.11
  No Novation     73  

 

vi



--------------------------------------------------------------------------------



 



         
SCHEDULE A
  —   Information Relating to Issuing Bank and Lender
 
       
SCHEDULE B
  —   Defined Terms
 
       
EXHIBIT 1
  —   [Intentionally Omitted]
 
       
EXHIBIT 1.1
  —   Form of Letter of Credit
 
       
EXHIBIT 1.2
  —   Issuance Notice
 
       
EXHIBITS 4.4(a)(i), (ii), (iii) and (iv)
  —   Form of Opinion of U.S. Counsel to the Obligors
 
       
EXHIBITS 4.4(a)(v), and (vi)
  —   Form of Opinion of British Virgin Islands Counsel
 
       
EXHIBIT 4.4(a)(vii)
  —   Form of Opinion of Australian Counsel
 
       
EXHIBIT 4.4(a)(viii),
  —   Form of Opinion of Canadian Counsel
 
       
EXHIBIT 4.4(a)(ix)
  —   Form of Opinion of Belgian Counsel
 
       
EXHIBIT 4.4(a)(x)
  —   Form of Opinion of German Counsel
 
       
EXHIBIT 4.4(a)(xi)
  —   Form of Opinion of Hong Kong Counsel
 
       
EXHIBIT 4.4(a)(xii)
  —   Form of Opinion of Dutch Counsel
 
       
EXHIBIT 4.4(a)(xiii)
  —   Form of Opinion of Spanish Counsel
 
       
EXHIBIT 4.4(a)(xiv)
  —   Form of Opinion of English Counsel
 
       
EXHIBIT 4.4(a)(xv)
  —   Form of Opinion of Guernsey Counsel
 
       
EXHIBIT 4.4(a)(xvi)
  —   Form of Opinion of Singapore Counsel
 
       
EXHIBIT 4.4(a)(xvii)
  —   Form of Opinion of Arizona Counsel
 
       
EXHIBIT 4.4(a)(xviii)
  —   Form of Opinion of English Counsel to the Lender
 
       
EXHIBIT 4.4(b)
  —   [Intentionally Omitted]
 
       
EXHIBIT 2
  —   Form of Joinder Agreement

 

vii



--------------------------------------------------------------------------------



 



         
EXHIBIT 14.4
  —   [Intentionally Omitted]
 
       
SCHEDULE 1.1
  —   Existing Letters of Credit
 
       
SCHEDULE 4
  —   Mandatory Cost Formula
 
       
SCHEDULE 4.9
  —   [Intentionally Omitted]
 
       
SCHEDULE 5.3
  —   Disclosure Materials
 
       
SCHEDULE 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock
 
       
SCHEDULE 5.5
  —   Financial Statements
 
       
SCHEDULE 5.7
  —   Governmental Authorizations
 
       
SCHEDULE 5.9
  —   Liability for Taxes
 
       
SCHEDULE 5.15
  —   Existing Indebtedness and Liens
 
       
SCHEDULE 5.22
  —   Collective Bargaining Agreements
 
       

 

viii



--------------------------------------------------------------------------------



 



UTi WORLDWIDE INC.
c/o UTi, Services, Inc.
100 OCEANGATE, SUITE 1500
LONG BEACH, CALIFORNIA 90802
LETTER OF CREDIT AND CASH DRAW FACILITY
June 24, 2011
To the Issuing Bank and the Lender:
Ladies and Gentlemen:
UTi Worldwide Inc., a BVI Business Company incorporated under the laws of the
British Virgin Islands with BVI company number 141257 (the “Company”) and each
of the Subsidiary Guarantors jointly and severally agree with Nedbank, in its
capacity as Issuing Bank and the Lender, as follows:
SECTION 1 LETTERS OF CREDIT
Section 1.1 Issuance of Letters of Credit. The Letters of Credit issued by the
Issuing Bank under the Existing Facility for the account of or on behalf of the
Company that are outstanding on the Effective Date (set forth in Schedule 1.1
hereto) (the “Existing Letters of Credit”) shall be deemed to be Letters of
Credit issued hereunder on the Effective Date. During the period from the
Effective Date to but excluding the earlier of (i) the Maturity Date and
(ii) the date of termination pursuant to Section 12.1, subject to the terms and
conditions hereof, the Issuing Bank agrees to issue after the Effective Date,
standby letters of credit for the account of the Company; provided, however,
that the aggregate amount of all such Letters of Credit (including the Existing
Letters of Credit and any Letters of Credit for which the Company has provided
Credit Support) shall not exceed the Maximum Draw Amount; provided, in the case
of Letters of Credit issued after the Effective Date, (i) each such Letter of
Credit shall be denominated in Dollars or in any Optional Currency; and (ii) in
no event shall any Letter of Credit have an expiration date that is later than
the Maturity Date, unless agreed to by the Issuing Bank. Subject to the
foregoing, the Issuing Bank may agree that any Letter of Credit issued by it may
be automatically extended for one or more successive periods not to exceed one
year each, unless it elects not to extend for any such additional period.
Whenever the Company desires the issuance of a Letter of Credit after the
Effective Date, it shall deliver to the Issuing Bank an Issuance Notice no later
than 12:00 p.m. (London time) at least three (3) Business Days, or such shorter
period as may be agreed to by the Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 1.2, the Issuing Bank shall issue the requested
Letter of Credit only in accordance with the Issuing Bank’s standard operating
procedures.

 

1



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 1.2 Conditions to Each Issuance after the Effective Date. The obligation
of the Issuing Bank to issue any Letter of Credit on any Credit Date after the
Effective Date, is subject to the satisfaction, or waiver in accordance with
Section 18, of the following conditions precedent:
(i) the Issuing Bank shall have received a fully executed and delivered Issuance
Notice;
(ii) as of such Credit Date, (a) the representations and warranties contained
herein and in the other Financing Agreements shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date and (b) the Issuing Bank’s obligation to
issue Letters of Credit shall (x) not violate any applicable law or regulation
(including, without limitation, Regulation T, U or X of the Board of Governors
of the Federal Reserve System) and (y) not subject the Issuing Bank to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof;
(iii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable issuance of a Letter of
Credit that would constitute an Event of Default or a Default; and
(iv) on or before the date of issuance of any Letter of Credit, the Issuing Bank
shall have received all other information reasonably required by the applicable
Issuance Notice and any letter of credit applications or similar documentation
reasonably requested by the Issuing Bank.
The Issuing Bank shall be entitled, but not obligated, to request and receive,
prior to the issuance of a Letter of Credit, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of the
conditions precedent set forth in clauses (ii) and (iii) above, if, in the good
faith judgment of the Issuing Bank such request is warranted under the
circumstances.
Section 1.3 Letters of Credit in Optional Currency. (a) The Company must select
the currency of a Letter of Credit issued after the Effective Date in its
Issuance Notice.
(b) A Letter of Credit issued after the Effective Date may be denominated in
Dollars or any Optional Currency.
(c) Notwithstanding any other term of this Agreement, in the event that (i) the
Optional Currency requested is not readily available to it in the Relevant
Interbank Market in the amount and for the period required or (ii) issuing a
Letter of Credit in the proposed Optional Currency might contravene any law or
regulation applicable to it, the Issuing Bank will promptly notify the Company
to that effect and the parties hereto agree to enter into an amendment hereto
and/or to the applicable Letter of Credit, which is reasonably acceptable to
both parties, to resolve such situation.
(d) With respect to Letters of Credit denominated in Optional Currencies, the
Issuing Bank shall at monthly intervals after the Effective Date (on the last
Business Day of each calendar month) recalculate the U.S. Dollar Amount of that
Letter of Credit by notionally converting the outstanding amount of that Letter
of Credit into U.S. Dollars on the basis of the Issuing Bank’s Spot Rate of
Exchange on the date of calculation.

 

2



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(e) The Company must, if requested by the Issuing Bank within 5 days of any
calculation under paragraph (d) above, ensure that sufficient Credit Support
pursuant to Section 3.5 with respect to the relevant Letter of Credit are made
in order to prevent the U.S. Dollar Amount of all of the Letters of Credit
outstanding from exceeding the Maximum Draw Amount.
(f) Unless a Financing Agreement specifies that payments under it are to be made
in a different manner, the currency of each amount payable under the Financing
Agreements is the currency in which the relevant amount in respect of which it
is payable is denominated.
SECTION 2 CASH DRAW FACILITY.
Section 2.1 The Cash Draw Facility. Subject to the terms of this Agreement, the
Lender shall make available to the Company an overdraft facility under which the
U.S. Dollar debit balance does not at any time exceed the Cash Draw Facility
Commitments.
Section 2.2 Purpose. The Company shall apply all amounts borrowed by it under
the Cash Draw Facility towards the general corporate purposes of the Group.
Section 2.3 Monitoring. The Lender is not bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.
Section 2.4 Cancellation of Commitment. Each party shall be entitled to cancel
the Cash Draw Facility Commitments following the earliest to occur of (a) in the
case of the Lender, the date that is 360 days following written notice of
termination to the Company (provided that such notice may not be delivered until
the date that is three years after the Effective Date), (b) in the case of the
Company, the date that is 360 days following written notice of termination to
the Lender (provided that such notice may not be delivered until the date that
is two years after the Effective Date), (c) in the case of the Company, the date
on which the Lender requests that the Company compensate it for any Mandatory
Cost or Increased Cost and (d) in the case of the Lender, the date of written
notice of termination following any date upon which an Event of Default has
occurred and is continuing.
Section 2.5 Repayment of Cash Draw Facility Loans. (a) The Company shall
immediately repay, or as the case may be pay, all amounts drawn and outstanding
under the Cash Draw Facility, together with all accrued interest, costs and any
other amounts due under this Agreement, (x) on the date that is the last
Business Day of the Availability Period and (y) upon demand by the Lender at any
time that an Event of Default has occurred and is continuing. The Company hereby
authorizes the Lender to charge the Current Account in order to cause timely
payment to be made to the Lender of all principal, interest, fees and expenses
due hereunder with respect to the Cash Draw Facility in the event that the
Company fails to make a payment hereunder with respect to the Cash Draw
Facility.
(b) Without limiting or affecting Section 2.5(a), the Lender will review the
Cash Draw Facility periodically on or after the date that is three years after
the Effective Date.

 

3



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 2.6 Illegality. If it becomes unlawful in any Applicable Jurisdiction
for the Lender to perform any of its obligations as contemplated by this
Agreement or to fund, issue or maintain its Cash Draw Facility Loan:
(a) the Cash Draw Facility Commitment of the Lender will be immediately
cancelled; and
(b) the Company shall immediately repay the Cash Draw Facility Loans made to the
Company.
Section 2.7 Voluntary Prepayment of Cash Draw Facility Loans. Without prejudice
to Section 2.16, the Company may prepay in its sole discretion the Cash Draw
Facility Loans in whole or in part without premium or penalty.
Section 2.8 Interest. (a) The Company shall pay interest on the outstanding
daily amount of Cash Draw Facility Loans at the rate per annum of 2.0% above
LIBOR for an Interest Period of one-day plus Mandatory Cost, if any.
(b) Interest shall be payable monthly in arrears and shall be debited to the
Current Account monthly in arrears on the last Business Day of each month.
Section 2.9 Interest and other Amounts. Any prepayment under this Agreement
shall be made together with accrued interest on the amount prepaid and without
premium or penalty.
Section 2.10 Reborrowing of Cash Draw Facility. Unless a contrary indication
appears in this Agreement, any part of the Cash Draw Facility which is prepaid
or repaid may be reborrowed in accordance with the terms of this Agreement.
Section 2.11 Default Interest. Upon the occurrence and during the continuation
of any Event of Default, all fees, interest or other amounts owed hereunder with
respect to the Cash Draw Facility Loans shall thereafter bear interest
(including post-petition interest in any proceeding under any bankruptcy or
insolvency laws) payable on demand at a rate that is 3.00% per annum in excess
of the interest rate that was payable pursuant to Section 2.8 prior to the
occurrence of such Event of Default. Payment or acceptance of the increased
rates provided for in this Section 2.11 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Lender.
Section 2.12 Absence of Quotations. Subject to Section 2.13:
(a) if LIBOR is to be determined by reference to the Base Reference Banks but a
Base Reference Bank does not supply a quotation by 11 a.m. (London, England
time) on the Quotation Day, the applicable LIBOR shall be determined on the
basis of the quotations of the remaining Base Reference Banks; or

 

4



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) if Section 2.14 applies but an Alternative Reference Bank does not supply a
quotation before close of business in London on the date falling one Business
Day after the Quotation Day for that Cash Draw Facility Loan, the applicable
Alternative Reference Bank Rate shall be determined on the basis of the
quotations of the remaining Alternative Reference Banks.
Section 2.13 Market Disruption. (a) If a Market Disruption Event occurs in
relation to a Cash Draw Facility Loan for any Interest Period, then the rate of
interest on the Cash Draw Facility Loan for the Interest Period shall be the
percentage rate per annum which is the sum of:
(i) the Margin;
(ii) the Alternative Reference Bank Rate or (if an Alternative Market Disruption
Event has occurred for the relevant Interest Period) the rate notified by the
Lender as soon as practicable and in any event by close of business on the date
falling two Business Days after the Quotation Day (or, if earlier, on the date
falling three Business Days prior to the date on which interest is due to be
paid in respect of that Interest Period), to be that which expresses as a
percentage rate per annum the cost to the Lender of funding its Cash Draw
Facility Loan from whatever source it may reasonably select; and
(iii) the Mandatory Cost, if any; provided that such cost is not unique to the
Company and would also apply to another borrower similarly situated to the
Company vis a-vis the Lender which was provided facilities subject to
substantially the same terms and conditions as the Company.
(b) If:
(i) the percentage rate per annum notified by the Lender pursuant to paragraph
(a)(ii) above is less than the Alternative Reference Bank Rate; or
(ii) the Lender has not notified the Company of a percentage rate per annum
pursuant to paragraph (a)(ii) above,
the cost to the Lender for that Interest Period shall be deemed, for the
purposes of paragraph (a) above, to be the Alternative Reference Bank Rate.
(c) In this Agreement:
“Alternative Market Disruption Event” means before close of business in London
on the date falling one Business Day after the Quotation Day for the relevant
Interest Period of the Cash Draw Facility Loan:
(i) none or only one of the Alternative Reference Banks supplies a rate to the
Lender to determine the Alternative Reference Bank Rate for the relevant
Interest Period of the Cash Draw Facility Loan; or
(ii) the Lender determines that the cost to it of funding its Cash Draw Facility
Loans from whatever source it may reasonably select would be in excess of the
Alternative Reference Bank Rate; and

 

5



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

“Market Disruption Event” means:
(i) at or about noon on the Quotation Day for the relevant Interest Period none
or only one of the Base Reference Banks supplies a rate to the Lender to
determine LIBOR for the relevant currency and Interest Period; or
(i) before close of business in London on the Quotation Day for the relevant
Interest Period, the Lender determines that the cost to it of funding its Cash
Draw Facility Loan from whatever source it may reasonably select would be in
excess of LIBOR.
Section 2.14 Alternative Reference Bank Rate. (a) If a Market Disruption Event
occurs, the Lender shall as soon as is practicable request each of the
Alternative Reference Banks to supply to it the rate at which that Alternative
Reference Bank could have borrowed funds in the relevant currency and for the
relevant period in the London interbank market at or about 11:00 a.m. on the
Quotation Day for the Interest Period of that Cash Draw Facility Loan, were it
to have done so by asking for and then accepting interbank offers for deposits
in reasonable market size in the currency of that Cash Draw Facility Loan and
for a period comparable to the Interest Period of that Cash Draw Facility Loan.
(b) As soon as is practicable after receipt of the rates supplied by the
Alternative Reference Banks, the Lender will notify the Company of the
arithmetic mean of the rates supplied to it in accordance with paragraph
(a) above (rounded upwards to four decimal places) (the “Alternative Reference
Bank Rate”).
Section 2.15 Alternative Basis of Interest or Funding. (a) If a Market
Disruption Event occurs and the Lender or the Company so requires, the Lender
and the Company shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest.
(b) Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of the Lender and the Company, be binding on all parties.
Section 2.16 Commitment Fee. (a) During the Availability Period, in the event
that the average monthly outstanding amount of Cash Draw Facility Loans is less
than 75% of Cash Draw Facility Commitment, the Company shall pay to the Lender a
fee in U.S Dollars computed at the rate of 0.50% per annum on the daily average
undrawn portion of the Cash Draw Facility Commitment during such month. The fees
referred to in this Section 2.16 shall be calculated on the basis of a 360-day
year and the actual number of days elapsed and shall be payable quarterly in
arrears on the fifth Business Day after notification by the Lender to the
Company of the amount owed for each fiscal quarter of the Company (commencing
with the fiscal quarter ended July 31, 2011) and on the last day of the
Availability Period.
Section 2.17 Increased Costs. (a) Subject to Section 2.19, the Company shall,
within three Business Days of a demand by the Lender, pay for the account of the
Lender the amount of any Increased Costs incurred by the Lender or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation,
(ii) compliance with any law or regulation made after the Effective Date or
(iii) compliance with any request from or requirement of any fiscal, monetary or
other authority whether or not having the force of law. The Lender agrees to
certify to the amount that is required to compensate it for any such increased
cost or other loss contemplated above. Such certification shall set out the
basis of any computation of the amount, but shall not include any matter which
the Lender regards as confidential.

 

6



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) In this Agreement “Increased Costs” means:
(i) a reduction in the rate of return from the Cash Draw Facility or on the
Lender’s (or its Affiliate’s) overall capital;
(ii) an additional or increased cost;
(iii) any increase in the cost to the Lender of making, funding or maintaining
the Cash Draw Facility;
(iv) the Lender incurs any other loss (whether direct or indirect and including,
for these purposes, loss of future profits); or
(v) a reduction of any amount due and payable under any Financing Agreement,
which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to that the Lender having entered into the Cash
Draw Facility Commitment or funding or performing its obligations under any
Financing Agreement.
Section 2.18 Increased Cost Claims. The Lender shall promptly notify the Company
of a claim under Section 2.17.
Section 2.19 Exceptions. Section 2.17 does not apply to the extent any Increased
Cost is (i) compensated for by the payment of the Mandatory Cost;
(ii) attributable to the willful breach by the Lender or its Affiliates of any
law or regulation; (iii) a tax covered by Section 13; or (iv) unique to the
Company and would not also apply to another borrower similarly situated to the
Company vis a-vis the Lender which was provided facilities subject to the same
terms and conditions.

 

7



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

SECTION 3 PROVISIONS APPLICABLE TO ALL LETTERS OF CREDIT
Section 3.1 Responsibility of Issuing Bank. In determining whether to honor any
drawing under any Letter of Credit by the beneficiary thereof, the Issuing Bank
shall be responsible only to examine the documents delivered under such Letter
of Credit with reasonable care so as to ascertain whether they appear on their
face to be in accordance with the terms and conditions of such Letter of Credit.
As between the Company and the Issuing Bank, the Company assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by the
Issuing Bank, by the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank shall not
be responsible for: (i) the form, validity, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for and issuance of any such Letter of Credit, even if it should in fact prove
to be in any or all respects invalid, inaccurate, fraudulent or forged; (ii) the
validity of any instrument transferring or assigning or purporting to transfer
or assign any such Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any such Letter
of Credit to comply fully with any conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, including any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority; none
of the above shall affect or impair, or prevent the vesting of, any of the
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of the Issuing Bank to the Company. Notwithstanding
anything to the contrary contained in this Section 3.1, the Company shall retain
any and all rights it may have against the Issuing Bank for any liability
arising solely out of the bad faith, gross negligence or willful misconduct of
the Issuing Bank.
Section 3.2 Reimbursement by the Company of Amounts Drawn or Paid Under Letters
of Credit. (a) In the event the Issuing Bank has determined to honor a drawing
under a Letter of Credit, it shall immediately notify the Company, and the
Company shall reimburse the Issuing Bank on or before (i) the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in the event the Issuing Bank delivers such notice to the
Company on or before 12:00 p.m. (London time) on the Business Day immediately
before the Reimbursement Date or (ii) the second Business Day immediately
following the Reimbursement Date in the event the Issuing Bank delivers such
notice to the Company after 12:00 p.m. (London time) on the Business Day
immediately before the Reimbursement Date, in each case in an amount in the
currency of the drawing under such Letter of Credit and in same day funds equal
to the amount of such honored drawing. Notices to the Company made pursuant to
this Section 3.2 shall be made to:
UTi Worldwide Inc.
P.O. Box 228
Picquerel House
L’Islet
St. Sampson
Guernsey CYI 3NY
Channel Islands
Attention: Global Finance Treasury Director or such other address as provided by
the Company in writing to the Issuing Bank from time to time.
Fax: 44 1481 245 100

 

8



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

With a copy to:
Craig Braun
Fax: 1-562-552-9496
Lawrence Samuels
Fax: 1-562-552-9489
(b) The Company hereby authorizes the Issuing Bank to charge the Current Account
in order to cause timely payment to be made to the Issuing Bank of all
reimbursement obligations, interest, fees and expenses due in the event that the
Company fails to make a payment hereunder with respect to Letters of Credit.
Section 3.3 Obligations Absolute. The obligation of the Company to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
the obligations of the Issuing Bank hereunder shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Company or the Issuing Bank may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), the Issuing Bank or
any other Person or, in the case of the Issuing Bank, against the Company,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Company
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Company or any of its Subsidiaries; (vi) any breach hereof or any other
Financing Agreements by any party thereto; (vii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing; or
(viii) the fact that an Event of Default or a Default shall have occurred and be
continuing; provided, in each case, that payment by the Issuing Bank under the
applicable Letter of Credit shall not have constituted bad faith, gross
negligence or willful misconduct of the Issuing Bank under the circumstances in
question.
Section 3.4 Interest and Fees with Respect to Letters of Credit. (a) The Company
agrees to pay to the Issuing Bank, with respect to drawings honored under any
Letter of Credit issued by the Issuing Bank, interest on the amount paid by the
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date of reimbursement by the Company at a rate
equal to the sum of (i) the rate equal to LIBOR for an Interest Period of
one-day plus (ii) 2.0% per annum plus (iii) Mandatory Costs, if any. Interest
payable pursuant to this Section 3.4(a) shall be computed on the basis of a
360-day year for the actual number of days elapsed in the period during which it
accrues, and shall be payable on demand.

 

9



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) The Company agrees to pay to the Issuing Bank:
(i) commitment fees equal to (1) the average of the daily difference between (A)
Maximum Draw Amount with respect to Letters of Credit, and (B) the LC Usage,
times (2) 0.50% per annum during the period from the Effective Date to but
excluding the earliest of (x) the Maturity Date, (y) the date of termination of
the Issuing Bank’s commitments pursuant to Section 12.1 and (z) the date that
the LC Commitment is no longer in effect, all Obligations have been paid in full
and Letters of Credit have been cancelled or have expired or the Company has
provided Credit Support with respect thereto. Such fee shall be calculated on
the basis of a 360-day year and the actual number of days elapsed and shall be
payable quarterly in arrears on (i) the fifth Business Day after notification by
the Lender to the Company of the amount owed for each fiscal quarter of the
Company, commencing July 31, 2011 and (ii) on the Maturity Date and any date on
which the Letters of Credit have been cancelled or the Company has provided
Credit Support with respect thereto;
(ii) with respect to each outstanding Letter of Credit, letter of credit fees
equal to (1) 1.50% per annum, times (2) the daily maximum amount available to be
drawn under such outstanding Letter of Credit (regardless of whether any
conditions for drawing could then be met and determined as of the close of
business on any date of determination). Such fee shall be calculated on the
basis of a 360-day year and the actual number of days elapsed and shall be
payable annually in advance on the anniversary of the issuance of such
outstanding Letter of Credit; provided that upon the cancellation, reduction or
termination of any Letter of Credit, such fee shall be pro rata refunded to the
Company;
(iii) such documentary, processing, correspondent and other usual and customary
fees and charges for any issuance, amendment, transfer or payment of a Letter of
Credit as are in accordance with the Issuing Bank’s standard schedule for such
charges and as in effect at the time of such issuance, amendment, transfer or
payment, as the case may be; and
(iv) with respect to each Letter of Credit issued, fronting fees on the face
amount of each Letter of Credit equal to 0.05% per annum calculated from the
period from the date of issuance of such Letter of Credit until its termination
date based on a 360-day year, and payable on the issuance date of such Letter of
Credit (and annually on the extension thereof, if applicable).
(c) Upon the occurrence and during the continuation of any Event of Default, all
fees, interest or other amounts owed hereunder with respect to Letters of Credit
shall thereafter bear interest (including post-petition interest in any
proceeding under any bankruptcy or insolvency laws) payable on demand at a rate
that is 3.00% per annum in excess of the interest rate or fee that would
otherwise be payable hereunder prior to the occurrence of such Event of Default.
Payment or acceptance of the increased rates provided for in this Section 3.4(c)
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Issuing Bank.

 

10



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(d) If the Company provides Credit Support with respect to any part of a Letter
of Credit then the letter of credit fee pursuant to Section 3.4(b)(ii), the
documentary, processing, correspondent and other usual customary fees pursuant
to Section 3.4(b)(iii), the fronting fee pursuant to Section 3.4(b)(iv), and the
fees pursuant to Section 3.4(c) (if applicable) shall continue to be payable
until the expiry of the Letter of Credit.
(e) In addition to the foregoing fees, the Company agrees to pay to the Lender a
structuring fee in the amount and at the time separately agreed upon. The
Company further acknowledges and agrees that, notwithstanding the modifications
to the Existing Facility effectuated on the Effective Date, all fees and other
amounts accrued under the terms of the Existing Facility on or prior to the
Effective Date will continue to be due at the times agreed upon in the Existing
Facility.
Section 3.5 Credit Support. (a) A Letter of Credit is repaid or prepaid to the
extent that:
(i) the Company provides cash collateral or a backstop letter of credit with
respect to that Letter of Credit in accordance with Section 3.5(b);
(ii) the maximum amount payable under the Letter of Credit is reduced or
cancelled in accordance with its terms;
(iii) the relevant Letter of Credit has been returned to the Issuing Bank and
the Issuing Bank is satisfied that it has no further liability under that Letter
of Credit; or
(iv) the Issuing Bank is otherwise satisfied that it has no further liability
under that Letter of Credit.
The amount by which a Letter of Credit is repaid or prepaid under sub-paragraphs
(i) and (ii) above is the amount of the relevant cash collateral or a backstop
letter of credit, reduction or cancellation.
(b) “Credit Support” means the Company has provided to the Issuing Bank (or one
of its Affiliates) with respect to a Letter of Credit:
(i) payment of an amount sufficient to provide the Issuing Bank with coverage
with respect to at least 105% of the aggregate amount available for drawings
under such outstanding Letter of Credit in the currency of such Letter of Credit
to an interest-bearing account or time deposit with the Issuing Bank (or one of
its Affiliates) and the following conditions are met:
(A) until no amount is or may be outstanding under that Letter of Credit,
withdrawals from such account or time deposit may only be made to pay the
Issuing Bank for which the cash collateral is provided under this clause;
(B) the Company has executed and delivered a security document with respect to
such account or time deposit, in form and substance satisfactory to the Issuing
Bank for which the cash collateral is provided, creating a first ranking
security interest over such account or time deposit (it being acknowledged such
cash collateral shall also secure obligations with respect to this Agreement and
the Global Credit Facilities, the 2009 Notes and the 2011 Notes on a pari passu
basis); and

 

11



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(C) such other conditions as are reasonably satisfactory to the Issuing Bank; or
(ii) receipt of a backstop letter of credit in a face amount sufficient to
provide the Issuing Bank with coverage with respect to at least 105% of the
aggregate amount available for drawings under such outstanding Letter of Credit
in the currency of such Letter of Credit and such backstop letter of credit is
on terms and conditions and from a financial institution acceptable to the
Issuing Bank in its sole discretion.
(c) The outstanding amount of a Letter of Credit at any time is the maximum
amount (actual or contingent) that is or may be payable by the Company in
respect of that Letter of Credit at that time.
Section 3.6 Maturity with Respect to Letters of Credit. On or prior to the
Business Day prior to the Maturity Date, the Company shall provide Credit
Support in accordance with Section 3.5(b) with respect to the aggregate amount
available for drawing under each Letter of Credit that is anticipated to remain
outstanding after the Maturity Date.
Section 3.7 Evidence of Debt. The Issuing Bank shall maintain on its internal
records an account or accounts evidencing the Indebtedness of the Company to the
Issuing Bank, including the amounts of the Letters of Credit and other
Obligations and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on the Company, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect the Company’s Obligations.
Section 3.8 Irish Insurance Acts. For the avoidance of doubt, the Issuing Bank
shall not issue any Letter of Credit either (i) at the request of or for the
account of any Person incorporated in Ireland or (ii) to any Person resident in
Ireland, in each case where the Issuing Bank is not duly authorized to carry on
the business of issuing contracts of suretyship in Ireland (or otherwise
exempted under the laws of Ireland from the requirement to have any such
authorization) or where the issuance of any such Letter of Credit by the Issuing
Bank would otherwise contravene any law of Ireland.
Section 3.9 Applicability of ISP. Unless otherwise expressly agreed by the
Issuing Bank and the Company the rules of the ISP shall apply to each standby
Letter of Credit.
Section 3.10 Headroom Facility. Prior to the Maturity Date, the Company may, by
written notice to the Issuing Bank, elect to request, on no more than four
occasions in any twelve-month period, an increase to the existing LC Commitment
(any such increase, the “New LC Commitments”) by an amount not in excess of
$35,000,000 in the aggregate. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Company proposes that the New LC
Commitments shall be effective; provided that the Issuing Bank may elect or
decline, in its sole discretion, to provide all or a portion of the New LC
Commitments; provided further that the Increased Amount Date shall be no earlier
than (a) the date that is not less than 10 Business Days after the date on which
such notice is delivered to the Issuing Bank and (b) the date on which each of
the following conditions shall have been satisfied (or waived in accordance with
Section 18 hereof):

  (1)  
the final and unconditional credit and pricing committee approval by the Issuing
Bank in respect of the utilization by the Company of the whole or a portion of
the New LC Commitments requested by the Company;

 

12



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

  (2)  
the Obligors’ execution of any necessary legal documentation in respect of the
New LC Commitments;

  (3)  
the Issuing Bank’s receipt of all necessary documentation, including
documentation in respect of existing and/or additional security, duly executed
and completed by the Obligors, in a form and substance acceptable to the Issuing
Bank, and unconditional in accordance with its own terms;

  (4)  
the Company’s fulfillment of all additional conditions which may be reasonably
requested in writing by the Issuing Bank;

  (5)  
the Issuing Bank’s receipt of a structuring fee equal to no less than 1.0% of
such New LC Commitment, which fee will be payable on the Increased Amount Date;
and

  (6)  
the receipt of proof, to the Issuing Bank’s satisfaction, that the Company has
ensured that the utilization of the New LC Commitments does not result in a
default in the terms of any outstanding Indebtedness.

Such New LC Commitments shall become effective, as of such Increased Amount
Date. On any Increased Amount Date on which New LC Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, each New LC
Commitment shall be deemed for all purposes a LC Commitment and each letter of
credit made thereunder (a “New LC”) shall be deemed, for all purposes, a Letter
of Credit. The terms and provisions of the New LCs shall be mutually agreed
between the Company and the Issuing Bank.
Section 3.11 Increased Costs. If the Lender determines in good faith that the
introduction or effectiveness of, or any change in any treaty, international
agreement, law, rule or regulation or compliance with any directive, guideline
or request from any central bank or other governmental or quasi- governmental
authority (whether or not having the force of law), or any change in generally
accepted accounting principles or in the Lender’s accounting for any Letter of
Credit or Cash Draw Facility Loan (including changing the capital adequacy
conversion factor), or any change in the interpretation of any of foregoing,
(each of the foregoing, a “Regulatory Change’’): (i) affects or would affect the
amount of capital, insurance or reserves (including special deposits or similar
requirements) required or expected to be maintained by the Lender or any
corporation controlling the Lender or otherwise increases the costs of, or
reduces the amount received or receivable by, the Lender or any corporation
controlling the Lender, and the Lender determines in good faith that the amount
of such capital, insurance or reserve (including any special deposit or similar
requirement) or other increased cost (including any tax or insurance premium) or
reduction, as the case may be, is increased by or based upon the existence of
this Agreement, any Letter of Credit, any Cash Draw Facility Loan or any other
Financing Agreement or (ii) imposes, modifies or

 

13



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

deems applicable any reserve (including, without limitation, any reserve imposed
by the Board of Governors of the Federal Reserve System), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by the Lender with respect to Letters of Credit or Cash Draw
Facility Loan or imposes on the Lender any other condition affecting this
Agreement or the Letters of Credit, and the Lender determines in good faith that
the result of any of the foregoing is to increase the cost to, or to impose a
cost on, the Lender of issuing or maintaining any Letter of Credit or Cash Draw
Facility Loan or of making any payment or disbursement under any Letter of
Credit or Cash Draw Facility Loan, or to reduce the amount of any sum received
or receivable by the Lender under this Agreement (any such increased cost and
any such reduction in such sum being “Increased Costs”), then the Company shall
pay the Lender on demand from time to time additional amounts sufficient in the
Lender’s good faith judgment to compensate for the increase of reduction, as the
case may be; provided that (i) such additional amount shall only be payable to
the Lender to the extent that such cost is not unique to the Company and would
also apply to another borrower similarly situated to the Company vis a-vis the
Lender which was provided facilities subject to substantially the same terms and
conditions as the Company and (ii) the Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Letters of
Credit or Cash Draw Facility Loan or to assign its rights and obligations
hereunder to another of the offices, branches or affiliates, if, in the judgment
of the Lender, such designation or assignment (i) would eliminate or reduce the
amount of Increased Costs in the future and would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender. A certificate of the Lender setting forth in reasonable detail the
amount or amounts necessary to compensate the Lender or its holding company, as
the case may be, as specified in this Section 3.11 and delivered to the Company
shall be conclusive absent manifest error. The provisions of this Section 3.11
shall survive termination of this Agreement. Each payment under this
Section 3.11 shall be required to be made solely to the extent that funds are
available therein or therefrom. For the avoidance of doubt, this Section 3.11
shall apply to all requests, rules, guidelines or directives concerning
liquidity and capital adequacy issued by any United States regulatory authority
(i) under or in connection with the implementation of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (ii) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented.
SECTION 4 CONDITIONS TO EFFECTIVENESS.
This Agreement shall become effective as of the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 18 of the Existing Facility):
Section 4.1 Representations and Warranties. The representations and warranties
of the Obligors in the Financing Agreements to which they are a party shall be
correct at the time of the Effective Date.

 

14



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 4.2 Performance; No Default. The Obligors shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement and the other Financing Agreements to which they are a party
required to be performed or complied with by each of them prior to or on the
Effective Date and after giving effect to the deemed issuance of the Letters of
Credit on the Effective Date, no Default or Event of Default shall have occurred
and be continuing. No Obligor nor any Subsidiary shall have entered into any
transaction since April 30, 2011 that would have been prohibited by Section 10
had such Section applied since such date.
Section 4.3 Closing Certificates.
(a) Officer’s Certificate. Each Obligor shall have delivered to the Lender an
Officer’s Certificate (or a certificate from a person authorized by the board of
directors (or equivalent governing body) of the Obligor to sign documents on
behalf of the Obligor in connection with this Agreement), dated the Effective
Date, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have
been fulfilled.
(b) Secretary’s or Director’s Certificate. Each Obligor shall have delivered to
the Lender a certificate of its Secretary or an Assistant Secretary or a
Director (or another appropriate person authorized by the board of directors (or
equivalent governing body) of the Obligor to sign documents on behalf of the
Obligor in connection with this Agreement), dated the Effective Date, certifying
as to the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Financing Agreements to
which it is a party.
Section 4.4 Opinions of Counsel. The Lender shall have received opinions in form
and substance reasonably satisfactory to the Lender, dated the Effective Date
from (i) Paul, Hastings, Janofsky & Walker LLP, U.S. counsel for the Obligors,
(ii) Tonkon Torp LLP, Oregon, counsel for the Obligors, (iii) Dibble Law
Offices, South Carolina counsel for the Obligors, (iv) Poore, Roth & Robinson,
P.C., Montana counsel for the Obligors, (v) Harney Westwood & Riegels, British
Virgin Islands counsel for the Obligors, (vi) Walkers, British Virgin Islands
counsel for the Lender, (vii) Piper Alderman, Australian counsel,
(viii) WeirFoulds LLP, Ontario, Canadian counsel, (ix) Gerard & Associates,
Belgium counsel, (x) Lexton Rechtsanwalte, German counsel, (xi) Baker &
McKenzie, Hong Kong counsel, (xii) Boekel De Nerée, Dutch counsel,
(xiii) Garrido-Lestache Burdiel Abogados, Spanish counsel, (xiv) Eversheds,
English counsel, (xv) Mourant Ozannes, Guernsey counsel, (xvi) Baker & McKenzie,
Wong & Leow, Singapore counsel, (xvii) Snell & Wilmer LLP, Arizona counsel, and
(xviii) Milbank, Tweed, Hadley & McCloy LLP, English counsel for the Lender,
substantially in the respective forms set forth in Exhibits 4.4(a)(i) through
4.4(a)(xviii) and covering such other matters incident to the transactions
contemplated hereby as the Lender or its counsel may reasonably request (and the
Obligors hereby instruct their counsel to deliver such opinions to the Lender).
Section 4.5 Issuance Permitted By Applicable Law, Etc. On the Effective Date,
the Issuing Bank’s obligation to issue Letters of Credit and the Lender’s
obligation to make a Cash Draw Facility Loan shall (a) not violate any
applicable law or regulation in any applicable jurisdiction, (b) not subject the
Lender to any tax, penalty or liability under or pursuant to any applicable law
or regulation, which law or regulation was not in effect on the Effective Date
and (c) not be contrary to any sanction or resolution set forth by the United
Nations or similar entity that prevents the Lender from conducting business in
any applicable jurisdiction. If requested by the Lender, the Lender shall have
received an Officer’s Certificate certifying as to such matters of fact as the
Lender may reasonably specify to enable the Lender to determine whether such
issuance is so permitted.

 

15



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 4.6 [Intentionally Omitted]
Section 4.7 Payment of Fees. Without limiting the provisions of Section 16.1,
the Company shall have paid on or before the Effective Date the fees, charges
and disbursements of the Lender’s special counsel and British Virgin Islands
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least two Business Day prior to the
Effective Date.
Section 4.8 [Intentionally Omitted]
Section 4.9 Changes in Corporate Structure. No Obligor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5. The debt and equity
structure of the Group (and the terms thereof) shall not be materially different
than the structure disclosed to the Lender on or prior to the date of the
Summary of Terms.
Section 4.10[Intentionally Omitted]
Section 4.11 [Intentionally Omitted]
Section 4.12 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by the Financing Agreements and
all documents and instruments incident to such transactions shall be reasonably
satisfactory to the Lender and its special counsel, and the Lender and its
special counsel in their reasonable discretion shall have received all such
counterpart originals or certified or other copies of such documents as the
Lender or such special counsel may reasonably request.
Section 4.13 Subsidiary Guarantee Agreement. Each Subsidiary Guarantor shall
have executed and delivered (and the Lender shall have received an original copy
thereof) the Subsidiary Guarantee Agreement, and the Subsidiary Guarantee
Agreement shall be in full force and effect.
Section 4.14 2006 Notes. A portion of the proceeds of the issuance of the 2011
Notes shall be used to pay off in full the 2006 Notes.
Section 4.15 New Global Credit Facilities The Company shall concurrently enter
into the agreements referred to in clauses (a) and (b) of the definition of
Global Credit Facilities which facilities shall be in full force and effect.
Section 4.16 Approvals. All necessary government, regulatory and third-party
approvals necessary in order for the Company and each Subsidiary Guarantor to
execute, deliver and perform each Financing Agreement to which they are a party
shall have been obtained and the Company shall have delivered evidence thereof
reasonably satisfactory to the Lender.

 

16



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 4.17 Solvency Certificate. The Lender shall have received a solvency
certificate from the chief financial officer of the Company in form and
substance satisfactory to the Issuing Bank.
Section 4.18 No Material Adverse Effect. Since January 31, 2011, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
SECTION 5 REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
Each Obligor, jointly and severally, represents and warrants to the Lender on
each Credit Date that:
Section 5.1 Organization; Power and Authority. Each Obligor is a corporation or
other legal entity duly incorporated or organized, validly existing and, where
legally applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation or other legal
entity, where applicable, and, where legally applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Obligor has the corporate (or other
organizational) power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Agreements to which
it is a party and to perform the provisions hereof and thereof.
Section 5.2 Authorization, Etc. The Financing Agreements to which each Obligor
is a party have been duly authorized by all necessary corporate or other entity
action on the part of each Obligor, and each Financing Agreement constitutes a
legal, valid and binding obligation of each Obligor party thereto enforceable
against such Obligor in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
Section 5.3 Disclosure. This Agreement, the SEC Reports, and the documents,
certificates or other writings delivered to the Lender by or on behalf of the
Obligors in connection with the transactions contemplated hereby and identified
in Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement, the SEC Reports, and such documents, certificates or other writings
identified in Schedule 5.3 and financial statements identified in Schedule 5.5
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. As of the Effective Date,
any projections and pro forma financial information contained in such materials
delivered on or prior to the Effective Date are based upon good faith estimates
and assumptions believed by the Company to be reasonable at the time made, it
being recognized by the Issuing Bank that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.
Except as disclosed in the Disclosure Documents, since January 31, 2011, there
has been no change in the financial condition, operations, business, properties
or prospects of the Company, or any Subsidiary except changes that individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect. As of the Effective Date, there is no fact known to any Obligor that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.

 

17



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) As of the Effective Date, Schedule 5.4 contains (except as noted therein)
complete and correct lists of each Obligor’s (b) Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by each Obligor and each other Subsidiary and
whether such Subsidiary will on the Effective Date be a Subsidiary Guarantor,
(ii) Affiliates, other than Subsidiaries, and (iii) directors and senior
officers.
(b) All of the outstanding or issued shares of capital stock, shares or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by each
Obligor and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by each Obligor or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
(c) Each Subsidiary (other than the Obligors) identified in Schedule 5.4 is a
corporation or other legal entity duly incorporated or organized, validly
existing and, where legally applicable, in good standing under the laws of its
jurisdiction of incorporation or organization, and is duly qualified as a
foreign corporation, where applicable, or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other organizational power and authority, as the case may
be, to own or hold under lease the properties it purports to own or hold under
lease and to transact the business it transacts and proposes to transact except
where the failure to have such power or authority could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(d) As of the Effective Date, no Subsidiary is a party to, or otherwise subject
to any legal, regulatory, contractual or other restriction (other than the 2011
Agreements in effect on the date hereof and the agreements listed on
Schedule 5.4 under the heading “Agreements Restricting Dividends” and customary
limitations imposed by applicable law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to any Obligor or any of its Subsidiaries that
owns outstanding or issued shares of capital stock, shares or similar equity
interests of such Subsidiary.

 

18



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(e) A group structure chart included in Schedule 5.4 shows all members of the
Group (and all Joint Ventures and minority interests held by any member of the
Group) as of the Effective Date.
(f) Except as set forth on Schedule 5.4 with respect to UTi Inventory Management
Solutions Inc., 100% of the issued share capital of each Obligor (other than the
Company) is directly or indirectly wholly owned by the Company.
(g) In the case of each borrower or guarantor under the South African
Facilities, the group structure chart in Schedule 5.4 shows the shareholders of
and their percentage shareholdings in each obligor under the South African
Facilities and the shareholders of or partners in such entities as of the
Effective Date.
Section 5.5 Financial Statements; Material Liabilities. (a) The Obligors have
delivered to the Lender copies of the consolidated financial statements of the
Company listed on Schedule 5.5. All of said financial statements (including in
each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Obligors and their
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with applicable
generally accepted accounting principles (which shall be GAAP in the case of the
Company) consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and the absence of footnotes). As of
the Effective Date, the Obligors and their Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of the Financing Agreements to which it
is a party will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any Subsidiary under, any Material indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter,
memorandum and articles of association, regulations or by-laws, or any other
Material agreement or instrument to which any Obligor or any Subsidiary is bound
or by which any Obligor or any Subsidiary or any of their respective properties
may be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any Material order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to any
Obligor or any Subsidiary or (c) violate any provision of any Material statute
or other Material rule or regulation of any Governmental Authority applicable to
any Obligor or any Subsidiary.
Section 5.7 Governmental Authorizations, Etc. Except as disclosed in
Schedule 5.7, as of the Effective Date, no consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by any
Obligor of the Financing Agreements to which it is a party, including, without
limitation, any thereof required in connection with the obtaining of Dollars to
make payments under any Financing Agreement and the payment of such Dollars to
Persons resident in the United States of America, except for the filing of
Form 8 K with the SEC. Except as disclosed in Schedule 5.7, it is not necessary
to ensure the legality, validity, enforceability or admissibility into evidence
in the Applicable Jurisdiction of any Financing Agreement that any thereof or
any other document be filed, recorded or enrolled with any Governmental
Authority, or that any such agreement or document be stamped with any stamp,
registration or similar transaction tax.

 

19



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 5.8 Litigation; Observance of Agreements, Statutes and Orders. (a) There
are no actions, suits, investigations or proceedings pending or, to the
knowledge of any Obligor, threatened against or affecting any Obligor or any
Subsidiary or any property of any Obligor or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(b) No Obligor nor any Subsidiary is (i) in default under any term of any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority (iii) is in violation of any applicable law, ordinance,
rule or regulation (including, without limitation, Environmental Laws, the USA
PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16) of any Governmental Authority, which default or violation,
individually or in the aggregate, based on the facts known to the Company, could
reasonably be expected to have a Material Adverse Effect.
Section 5.9 Taxes. Except as set forth on Schedule 5.9, the Obligors and their
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) for purposes of making this
representation on the Effective Date, the amount of which is not individually or
in the aggregate Material (or for purposes of making this representation after
the Effective Date, the amount that would reasonably be expected to have a
Material Adverse Effect) or (ii) the amount, applicability or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which such Obligor or a Subsidiary, as the case may be, has
established adequate reserves in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Company). No
Obligor knows of any basis for any other tax or assessment that could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of each Obligor and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate.
No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of any Applicable
Jurisdiction or any political subdivision thereof will be incurred by any
Obligor or the Lender as a result of the execution or delivery of the Financing
Agreements and, as of the Effective Date, except as specified in Schedule 5.9,
no deduction or withholding in respect of Taxes imposed by or for the account of
any Applicable Jurisdiction or, to the knowledge of any Obligor, any other
Taxing Jurisdiction, is required to be made from any payment by any Obligor
under the Financing Agreements except for any such liability, withholding or
deduction imposed, assessed, levied or collected by or for the account of any
such Governmental Authority of any Applicable Jurisdiction arising out of
circumstances described in clause (a), (b) or (c) of Section 13.

 

20



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 5.10 Title to Property; Leases. Each Obligor and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by any Obligor or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business or as otherwise not
prohibited hereby), in each case free and clear of Liens prohibited by this
Agreement. All leases that individually or in the aggregate are Material are
valid and subsisting and are in full force and effect in all material respects.
Section 5.11 Licenses, Permits, Etc. (a) Each Obligor and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b) To the knowledge of each Obligor, no product of such Obligor or any of its
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
(c) To the knowledge of each Obligor, there is no Material violation by any
Person of any right of such Obligor or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by such Obligor or any of its Subsidiaries.
Section 5.12 Compliance with ERISA; Non-U.S. Plans. (a) Each Obligor and each
ERISA Affiliate have operated and administered each “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) in compliance with all applicable
laws except for such instances of noncompliance as have not resulted in and
could not reasonably be expected to result in a Material Adverse Effect. No
Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that, in either case, would
reasonably be expected to result in the incurrence of any such liability by any
Obligor or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
(b) As of the Effective Date, the present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities. As of the Effective
Date, the present value of the accrued benefit liabilities (whether or not
vested) under each Non-U.S. Plan that is funded, determined as of the end of
each Obligor’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities by more than U.S.$10,000,000
(or its equivalent in any other currency) and the aggregate amount of such
excess benefit liabilities for all such Non-U.S. Plans did not exceed
U.S.$10,000,000 (or its equivalent in any other currency). The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

 

21



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(c) Each Obligor and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate is Material.
(d) The expected postretirement benefit obligation (determined as of the last
day of each Obligor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of each Obligor and its Subsidiaries is not Material.
(e) The execution and delivery of the Financing Agreements by the Obligors and
the issuance of the Letters of Credit for the benefit of the Company hereunder
and the Lender’s obligation to make a Cash Draw Facility Loan will not involve
any non-exempt transaction that is subject to the prohibitions of section 406 of
ERISA or in connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code.
(f) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by each Obligor and its Subsidiaries have been paid or accrued
as required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.
Section 5.13 [Intentionally Omitted]
Section 5.14 Use of Proceeds; Margin Regulations. (a) The Letters of Credit will
only (i) consist of the Existing Letters of Credit, each of which shall be
deemed to be issued hereunder, and (ii) with respect to new performance-based
Letters of Credit issued after the Effective Date for the account of the
Company, support the general corporate purposes of the Company and its
Subsidiaries, Joint Ventures and entities of which the Company, either directly
or indirectly, owns 50% or less of the outstanding equity interests; provided
that Letters of Credit will not be outstanding for the benefit of the Joint
Ventures and entities of which the Company, either directly or indirectly, owns
50% or less of the outstanding equity interests in an aggregate face amount
exceeding $3,000,000 at any time; provided further that for the avoidance of
doubt, Letters of Credit will only be available in an aggregate face amount up
to the Maximum Draw Amount.

 

22



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) The Company shall apply all amounts borrowed by it under the Cash Draw
Facility towards the general corporate purposes of the Group.
(c) The Letters of Credit and Cash Draw Facility Loans hereunder will not be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve any Obligor in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 1% of the value of the consolidated assets
of any Obligor and its Subsidiaries and no Obligor has any present intention
that margin stock will constitute more than 1% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15 Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets forth a
complete and correct list of all Indebtedness of (or the commitment to extend
credit to) the Obligors and their Subsidiaries other than Indebtedness under
this Agreement, the Notes Financing Agreements, the Global Credit Facilities and
certain items of Indebtedness which individually are not in excess of
U.S.$5,000,000 (or its equivalent in any other currency) and in the aggregate
are not in excess of U.S.$15,000,000 (or its equivalent in any other currency),
each as of April 30, 2011 (including the principal amount outstanding and
collateral therefor, if any, and the Guaranty thereof, if any) since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of such Obligors or their
Subsidiaries. No Obligor nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of any Obligor or such Subsidiary and no event or condition
exists with respect to any Indebtedness of any Obligor or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment, except
for such defaults (other than payment defaults), events or conditions in a
single credit facility in an amount less than U.S.$5,000,000 (or its equivalent
in any other currency) or under multiple credit facilities which in the
aggregate are less than U.S.$15,000,000 (or its equivalent in any other
currency) that would not, individually or in the aggregate, have a Material
Adverse Effect.
(b) No Obligor nor any Subsidiary has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien not
permitted by Section 10.5.
(c) Except as set forth in Schedule 5.15, as of the Effective Date, no Obligor
nor any Subsidiary is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of such Obligor or such
Subsidiary, any agreement relating thereto or any other agreement (including,
but not limited to, its charter, memorandum and articles of association or other
organizational document) other than this Agreement, the South African
Facilities, the Global Credit Facilities and the Notes Financing Agreements,
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of such Obligor.

 

23



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 5.16 Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (ii) a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (ii), a “Blocked Person”).
(b) No part of the proceeds from the Cash Draw Facility Loans and Letters of
Credit hereunder constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used, directly by the Company or indirectly
through any Controlled Entity, in connection with any investment in, or any
transactions or dealings with, any Blocked Person.
(c) To the Company’s actual knowledge, neither the Company nor any Controlled
Entity (i) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has taken reasonable measures appropriate to the
circumstances to ensure that the Company and each Controlled Entity is and will
continue to be in compliance in all Material respects with all Material
applicable current and future Anti-Money Laundering Laws.
(d) No part of the proceeds from the Cash Draw Facility Loans and Letters of
Credit hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended, assuming in all
cases that such act applies to the Obligors. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.
Section 5.17 Status under Certain Statutes. No Obligor nor any Subsidiary is
subject to regulation under the Investment Company Act of 1940, as amended, the
Public Utility Holding Company Act of 2005, as amended, the ICC Termination Act
of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18 Environmental Matters. (a) No Obligor nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against any Obligor or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) No Obligor nor any Subsidiary has knowledge of any facts which would give
rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(c) No Obligor nor any Subsidiary has stored any Hazardous Materials on real
properties now or formerly owned, leased or operated by any of them and has not
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect; and
(d) All buildings on all real properties now owned, leased or operated by any
Obligor or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.19 Ranking of Obligations. The Company’s payment obligations with
respect to the Letters of Credit and Cash Draw Facility Loans and the payment
obligations of the Subsidiary Guarantors under the Subsidiary Guarantee
Agreement rank at least pari passu, without preference or priority, with all
other unsecured and unsubordinated Indebtedness of such Obligor, as the case may
be.
Section 5.20 Obligor Group. Each Subsidiary of the Company which is a borrower
or guarantor under the Notes Financing Agreements or the Global Credit
Facilities as of the Effective Date is a Subsidiary Guarantor hereunder (subject
to release of Guarantors to occur on the Effective Date).
Section 5.21 CASS Reserve. Each member of the Group, that is a party to the CASS
Agreement, has timely paid all accounts payable due and owing to CASS in
accordance with the terms and provisions of the CASS Agreement, except any such
accounts payable which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
generally accepted accounting principles in the jurisdiction of incorporation of
that member of the Group shall have been set aside on its books and records.
Section 5.22 Labor Matters. (a) As of the Effective Date, no member of the Group
is subject to any collective bargaining or similar agreement, other than those
companies set out on Schedule 5.22 (Collective Bargaining Agreements).
(b) There are no existing or threatened strikes, slowdowns, lockouts or other
similar labor disputes involving any member of the Group that singly or in the
aggregate have or are reasonably likely to have a Material Adverse Effect.
(c) Hours worked by and payment made to employees of each member of the Group
are not in violation of the United States Fair Labor Standards Act of 1938 (if
applicable) or any other applicable law, rule or regulation dealing with such
matters, except to the extent such violations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 5.23 Insolvency. As at the Effective Date:
(a) no Obligor, is unable, or is deemed to be unable for the purposes of any
applicable law, or admits or has admitted its inability, to pay its debts as and
when they fall due or has suspended, or announced an intention to suspend,
making payments on any of its debts;
(b) no Obligor, by reason of actual or anticipated financial difficulties has
begun negotiations with one or more of its creditors with a view to rescheduling
or restructuring any of its Indebtedness;
(c) the value of the assets of the Obligors on a combined basis exceeds the
value of their liabilities on a combined basis (including contingent
liabilities), and
(d) no moratorium has been declared in respect of any Indebtedness of any
Obligor.
SECTION 6 REPRESENTATION OF THE LENDER
The Lender acknowledges that (a) the Company has made available, a reasonable
time prior to the date of this Agreement, information and the opportunity to ask
questions and receive answers regarding the Obligors and the Letters of Credit
and Cash Draw Facility and (b) the Lender has been furnished with such
information as the Lender has requested.
SECTION 7 INFORMATION AS TO COMPANY
Section 7.1 Financial and Business Information. The Company shall deliver to the
Lender (and for purposes of this Agreement the information required by this
Section 7.1 shall be deemed delivered on the date of delivery of such
information in the English language or the date of delivery of an English
translation thereof):
(a) Quarterly Statements — promptly after the same are available and in any
event within 45 days (or such shorter period as is 15 days greater than the
period applicable to the filing of the Company’s Quarterly Report on Form 10-Q
(the “Form 10-Q”) with the SEC regardless of whether the Company is subject to
the filing requirements thereof) after the end of each quarterly fiscal period
in each fiscal year of the Company (other than the last quarterly fiscal period
of each such fiscal year), duplicate copies of
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year-ending with
such quarter,

 

26



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

setting forth in each case in comparative form the figures for the corresponding
period in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a) as they pertain to consolidated statements; provided further
that the Company shall be deemed to have made such delivery of such Form 10-Q if
it shall have timely made such Form 10-Q available on “EDGAR” and shall have
given within the time period required for the delivery of such 10-Q (or 10-K, as
the case may be) the Issuing Bank prior notice of such availability on EDGAR in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);
(b) Annual Statements — promptly after the same are available and in any event
within 90 days (or such shorter period as is 15 days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof) after the end of each fiscal year of the Company,
duplicate copies of
(i) A consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP and
accompanied by
(A) an opinion thereon of an independent registered public accounting firm of
recognized international standing without any Impermissible Qualification, which
opinion shall state that such financial statements present fairly, in all
material respects, the consolidated financial position of the companies being
reported upon and their consolidated results of operations and cash flows and
have been prepared in conformity with GAAP, and that the audit of such
registered public accounting firm was performed in accordance with the standards
of the Public Accounting Oversight Board (United States), and that such audit
provides a reasonable basis for such opinion in the circumstances, and
(B) a report of such registered public accounting firm accountants stating that
they have reviewed this Agreement and stating further whether, in connection
with their audit, they have become aware of any condition or event that then
constitutes a Default or Event of Default or that caused them to believe the
Company failed to comply with the terms, conditions, provisions or conditions of
Sections 9.15 (until the Release Date with respect to any covenant included
therein), 10.3, 10.4, 10.12 and 10.13 in as far as they related to financial and
accounting matters, and if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable to the Lender, directly or
indirectly, for any failure to obtain knowledge of any Default or Event of
Default); and

 

27



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountants’ report described in clause (B)
above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b), provided further that the Company shall be
deemed to have made such delivery of such Form 10-K if it shall have timely made
Electronic Delivery thereof, in which event the Company shall separately deliver
concurrently with such Electronic Delivery, the Accountants’ Certificate;
(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, circular, notice or proxy statement or
similar document (including any form of compliance certificate related to the
Global Credit Facilities and any consolidation working papers) sent by any
Obligor or (so long as the 2009 Note Purchase Agreement remains in effect in the
case of a Subsidiary that is not an Obligor) any Subsidiary to its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by the Lender), and
each prospectus and all amendments thereto filed by any Obligor or any
Subsidiary with the SEC or any similar Governmental Authority or securities
exchange and of all press releases and other statements made available generally
by any Obligor to the public concerning developments that are Material; provided
that the Company shall be deemed to have made deliveries required under this
Section 7.1(c)(ii) if it shall have timely made Electronic Delivery thereof
(with notice of such Electronic Delivery to the Lender within 5 Business Days of
the filing thereof);
(d) Notice of Default or Event of Default or Litigation or Arbitration —
(i) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Obligors are taking or propose to take with respect
thereto; and
(ii) promptly and in any event within five Business Days after a Responsible
Officer becomes aware of any current, threatened or pending litigation,
arbitration or administrative proceedings which has or would, if adversely
determined, have a Material Adverse Effect, a written notice specifying the
details of such litigation, arbitration or administrative proceeding;

 

28



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(e) Employee Benefit Matters — promptly and in any event within five Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that any
Obligor or an ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the Effective Date;
or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or
(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Obligor or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;
(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of any Obligor to perform its obligations hereunder as
from time to time may be reasonably requested by the Lender;
(h) Quarterly Consolidating Working Papers — For so long as Section 9.15 is
applicable (with respect to Section 9.12 under the 2009 Note Purchase
Agreement), within 45 days after the end of each quarterly fiscal period in each
fiscal year of the Company (other than the last quarterly fiscal period of each
such fiscal year which shall be within 90 days after the end of such fiscal
year), copies of unaudited consolidating working papers for each Subsidiary
Guarantor providing the information necessary to determine the Obligors’
compliance with Section 9.15 (with respect to Section 9.12 under the 2009 Note
Purchase Agreement) hereof;

 

29



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(i) Certificate of Financial Undertaking — promptly and in any event within
45 days after the second and fourth quarterly fiscal periods of each such fiscal
year, a certificate of the chief financial officer or the treasurer of the
Company reflecting the contribution of Consolidated EBITDA and the total assets
of the Subsidiary Guarantors as of such time (as determined in accordance with
GAAP) to the consolidated position of the Company and its Subsidiaries for each
such semi-annual period; and
(j) Projections — Within three days of delivery to the Company’s board of
directors and in any event no later than May 31st of each year, a consolidated
financial forecast for the Company and its Subsidiaries for the following fiscal
year and each fiscal year thereafter through the Maturity Date, including
forecasted consolidated balance sheets, consolidated statements of income, and
shareholders’ equity and cash flows of the Company and its Subsidiaries, which
forecast shall state the assumptions used in the preparation thereof.
Section 7.2 Officer’s Certificate. Each set of financial statements delivered to
the Lender pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by
a certificate of the chief financial officer or the treasurer of the Company
setting forth:
(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 9.10, 9.15 (until the Release Date with respect to any
covenant included therein), 10.3 through and including 10.6, 10.8, 10.12 and
10.13, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and
(b) Event of Default — a statement that such chief financial officer or
treasurer of the Company has reviewed the relevant terms hereof and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Obligors and their Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of any Obligor or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Obligors shall have taken or proposes to take with respect
thereto.
Section 7.3 Visitation. The Obligors shall permit the representatives of the
Lender:
(a) No Default — if no Default or Event of Default then exists, at the expense
of the Lender and upon reasonable prior notice to the Obligors, to visit the
principal executive office of the Obligors, to discuss the affairs, finances and
accounts of the Obligors and their Subsidiaries with any Obligor’s officers, and
(with the consent of the Obligors, which consent will not be unreasonably
withheld) their independent public accountants, and (with the consent of the
Obligors, which consent will not be unreasonably withheld) to visit the other
offices and properties of any Obligor and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

30



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) Default — if a Default or Event of Default then exists, at the expense of
the Obligors to visit and inspect any of the offices or properties of any
Obligor or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Obligors
authorize said accountants to discuss the affairs, finances and accounts of the
Obligors and their Subsidiaries), all at such times and as often as may be
requested.
Section 7.4 Limitation on Disclosure Obligation. The Obligors shall not be
required to disclose the following information pursuant to Section 7.1(d)(ii),
7.1(g) or 7.3:
(a) information that the Obligors determine after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 21, it would be prohibited from disclosing by applicable
law or regulations without making public disclosure thereof; or
(b) information that, notwithstanding the confidentiality requirements of
Section 21, the Obligors are prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliate
binding upon the Obligors and not entered into in contemplation of this clause
(b), provided that the Obligors shall use commercially reasonable efforts to
obtain consent from the party in whose favor the obligation of confidentiality
was made to permit the disclosure of the relevant information and provided
further that the Obligors have received a written opinion of counsel confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement.
Promptly after a request therefor from the Lender, the Obligors will provide the
Lender with a written opinion of counsel (which may be addressed to the
Obligors) relied upon as to any requested information that the Obligors are
prohibited from disclosing to the Lender under circumstances described in this
Section 7.4.
SECTION 8 [INTENTIONALLY OMITTED]
SECTION 9 AFFIRMATIVE COVENANTS
Each Obligor, jointly and severally, covenants that so long as any Commitment is
in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit or provision of Credit Support with respect
to all Letters of Credit:
Section 9.1 Compliance with Law. Without limiting Section 10.10, the Obligors
will, and will cause each of their Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA PATRIOT Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

31



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 9.2 Insurance. The Obligors will, and will cause each of their
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3 Maintenance of Properties. The Obligors will, and will cause each of
their Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Obligors or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Obligors have concluded that
such discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4 Payment of Taxes and Claims. The Obligors will, and will cause each
of their Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of any Obligor or any Subsidiary,
provided that no Obligor nor any Subsidiary need pay any such tax, assessment,
charge or levy if (i) the amount, applicability or validity thereof is contested
by such Obligor or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Obligors or a Subsidiary has established
adequate reserves therefor in accordance with applicable generally accepted
accounting principles (which shall be GAAP in the case of the Company) on the
books of such Obligor or such Subsidiary or (ii) the non-filing and nonpayment
of all such taxes, assessments, charges and levies in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
Section 9.5 Corporate Existence, Etc.. Except as permitted by Sections 10.7 and
10.8 and not prohibited by the next sentence in the case of any Subsidiary
Guarantor, the Obligors will at all times preserve and keep in full force and
effect their corporate existence. Except as permitted by Sections 10.7 and 10.8,
the Obligors will at all times preserve and keep in full force and effect the
existence of each of their Subsidiaries (except that (i) Subsidiaries which are
not members of the South African Group may (A) merge into an Obligor and
(B) amalgamate with entities that concurrently therewith become Obligors
pursuant to Section 9.10 and (ii) Subsidiaries which are members of the South
African Group (other than Pyramid Freight BVI) may merge with other members of
the South African Group (other than Pyramid Freight BVI)) and all rights and
franchises of the Obligors and their Subsidiaries unless, in the good faith
judgment of the Obligors, the termination of or failure to preserve and keep in
full force and effect such existence, right or franchise could not, individually
or in the aggregate, have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 9.6 Books and Records. The Obligors will, and will cause each of their
Subsidiaries to, maintain proper books of record and account in conformity with
applicable generally accepted accounting principles and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over such Obligor or such Subsidiary, as the case may be.
Section 9.7 Priority of Obligations. The Obligors will ensure that their payment
obligations under the Financing Agreements will at all times rank at least pari
passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Obligors, including, without limitation, the
respective obligations of the Company and the Subsidiary Guarantors under
(i) the Notes Financing Agreements, (ii) the Global Credit Facilities and
(iii) any other Primary Credit Facility. Notwithstanding the foregoing, in the
event that the Company is required to cash collateralize the letters of credit
under the Global Credit Facilities, the Company may provide up to
U.S.$15,000,000 (or its equivalent in any other currency) as cash collateral to
collateralize such letters of credit without providing collateral to the Lender
hereunder; provided no Event of Default has occurred or would result from the
provision of such cash collateral.
Section 9.8 [Intentionally Omitted]
Section 9.9 Dividend Capture from South Africa. The Obligors will ensure that
cash distributions are made to Pyramid Freight BVI in accordance with the
general distribution principles applied by the Company in respect of cash
distributions made out of South Africa taking into account at any time the
requirements of any applicable South African exchange control regulations, the
local financial needs of the South African Group and any projected financial
requirements of the South African Group.
Section 9.10 Additional Guarantors. (a) The Company will cause any Subsidiary of
the Company, whether now owned or hereafter formed or acquired, that becomes a
borrower, guarantor or obligor with respect to, or otherwise provides credit
support for, any Material Indebtedness, substantially concurrently to become a
Subsidiary Guarantor (an “Additional Guarantor”) under the Subsidiary Guarantee
Agreement by executing a joinder agreement to this Agreement in the form set out
in Part 1 of Exhibit 9.10 (the “Joinder Agreement”) and in any such event the
Company will cause such Subsidiary to deliver the relevant documents and
evidence listed in Part 2 of Exhibit 9.10.
(b) As from the date of the Joinder Agreement, the relevant Subsidiary shall
become an Obligor and Subsidiary Guarantor under this Agreement.
(c) The Company agrees that:
(i) within 10 days following execution of a Joinder Agreement it will provide at
least one original and to the Lender a copy of that Joinder Agreement (with
evidence as to payment of any applicable stamp duty or similar tax); and

 

33



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(ii) immediately on execution of any such Joinder Agreement it will provide to
the Lender a legal opinion (from legal counsel approved by the Lender acting
reasonably) confirming (1) the due execution and delivery of such Joinder
Agreement, and the validity and enforceability of the obligations of the
relevant Subsidiary Guarantor under such Joinder Agreement and this Agreement
subject to such exceptions, assumptions and qualifications as are substantially
similar to those delivered with respect to the obligations of the Subsidiary
Guarantors as of the Effective Date and (2) such other matters as the Lender may
reasonably request so long as such opinions are substantially similar in scope
to the opinions delivered in connection with the Effective Date. The Company
shall cause such additional Subsidiary Guarantor to deliver such other closing
showings as may be reasonably requested by the Lender substantially similar in
scope to the closing showings delivered by the original Subsidiary Guarantors on
the Effective Date.
Notwithstanding the foregoing, each of (i) the South African Subsidiaries (other
than Pyramid Freight BVI to the extent permitted pursuant to Section 23.31
hereunder) to the extent that they do not become an obligor or guarantor under
any Global Credit Facility or the Notes Financing Agreements, (ii) UTi Logistics
Israel Limited (“UTi Israel”), so long as UTi Israel is not a Wholly-Owned
Subsidiary of the Company and to the extent it does not become an obligor or
guarantor under any Global Credit Facility or the Notes Financing Agreements,
and (iii) any other Subsidiary to the extent it does not become an obligor or
guarantor under any Global Credit Facility or the Existing Financing Agreements
and to the extent not permitted by applicable law to execute and deliver a
Joinder Agreement to become a Subsidiary Guarantor, shall not be required to
deliver a Joinder Agreement hereunder.
Section 9.11 Release of Subsidiary Guarantors; Substitution of Subsidiary
Guarantors.
(a) Upon notice by the Company to the Lender (which notice shall contain a
certification by the Company as to the applicable matters specified below), a
Subsidiary Guarantor shall cease to be an Obligor under this Agreement (i) if
the Subsidiary Guarantor has been, or will be concurrently, liquidated,
dissolved or otherwise disposed of, or otherwise ceases to exist by way of
merger or otherwise, in each case to the extent not prohibited by the Financing
Agreements or (ii) in connection with the execution and delivery of a Joinder
Agreement from a successor Subsidiary and compliance with Section 9.10;
provided, that, both immediately before and after giving effect to any such
release (and execution and delivery of such Joinder Agreement, if any) no
Default or Event of Default shall have occurred and be continuing, or would have
existed, on a pro forma basis, if such release (and Joinder Agreement, if any)
had been effective as of the end of the most recent fiscal quarter.
Notwithstanding anything to the contrary in this Agreement, no Subsidiary
Guarantor will be released from its obligations under this Agreement unless
concurrently with such release one or more replacement Subsidiary Guarantor or
Subsidiary Guarantors are added to this Agreement pursuant to Section 9.10 that
(i) have earnings before interest, taxes, depreciation and amortization and
total assets no less than those of the Subsidiary Guarantor being released and
(ii) are located in jurisdictions reasonably acceptable to the Lender.

 

34



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) If the Lender determines at any time that execution, delivery and
performance of any term of this Agreement by any Subsidiary Guarantor or
enforcement by the Lender of this Agreement against any Subsidiary Guarantor
could adversely affect the Lender or its rights and interests under this
Agreement by reason of the effect of the law of any jurisdiction (other than the
United States or any jurisdiction within the United States), the Lender and each
Obligor agree that such Subsidiary Guarantor shall be relieved, effective as of
the date specified by the Lender, of any obligation to honor such term in or
obligation under this Agreement, and a replacement Subsidiary Guarantor or
Subsidiary Guarantors shall be added to this Agreement pursuant to Section 9.10
that has or have in the aggregate (i) earnings before interest, taxes,
depreciation and amortization and (ii) total assets no less than those of the
Subsidiary Guarantor being released.
(c) As of the Effective Date, the Lender hereby agrees to release each of the
following Subsidiaries as Subsidiary Guarantors under this Agreement: UTi Africa
Services Limited, UTi Asia Pacific Limited, UTi Hungary Kft, UTi Ireland
Limited, UTi Worldwide (M) Sdn, Bhd., African Investments B.V., UTi
(Netherlands) Holdings B.V., UTi (N.A.) Holdings N.V., UTi New Zealand Limited,
UTi (Taiwan) Ltd., UTi Logistics (Taiwan) Ltd., UTi, (U.S.) Holdings, Inc., UTi,
Services, Inc., UTi Brokerage, Inc., UTi Logistics, Inc., Vanguard Cargo
Systems, Inc., Market Logistics Services, Ltd. and Market Industries, Ltd.
Section 9.12 Group Structure. The Company will maintain its group structure in
accordance with the group structure chart set forth in Schedule 5.4, except for
changes which, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. In no event shall any Subsidiary incorporated
in any country other than South Africa be owned directly or indirectly by any
member of the South African Group except that special purpose entities formed on
terms reasonably satisfactory to the Lender which do not have any Indebtedness
with recourse to the Company or any Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) may be owned by a member of the South
African Group.
Section 9.13 CASS Agreement. The Company will ensure that all amounts payable
under the CASS Agreement are promptly paid when due unless such payment is being
diligently contested in good faith by a member of the Group by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted accounting principles of the relevant member of the Group have been set
aside on its books.
Section 9.14 Further Assurances. At any time or from time to time upon the
request of the Lender, each Obligor will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Lender may reasonably request in order to effect fully the purposes of
the Financing Agreements. In furtherance and not in limitation of the foregoing,
each Obligor shall take such actions as the Lender may reasonably request from
time to time to ensure that the Obligations are guarantied by the Subsidiary
Guarantors.

 

35



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 9.15 Additional Restrictions. If at any time the Company or any
Subsidiary Guarantor is a party to or shall enter into any agreement, instrument
or other document with respect to any Indebtedness that provides for more than
U.S.$15,000,000 (or its equivalent in any other currency) in principal amount of
borrowings or availability, including, without limitation, any agreement
existing on the Effective Date (a “Reference Agreement”), or any amendment or
modification to any such Reference Agreement (or waiver or consent modifying the
terms of any Reference Agreement), which Reference Agreement includes financial
covenants (whether expressed in ratios or as numerical or dollar thresholds in
respect of future financial performance or condition), including such financial
covenants which are expressed as “events of default”, in each case which are not
otherwise included in this Agreement (herein referred to as “New Covenants”) or
which would be more beneficial to the Lender than relevant similar covenants or
like provisions contained in this Agreement (herein referred to as “Improved
Covenants” and, together with New Covenants, “Additional Covenants”), then such
Additional Covenants and all related provisions and definitions shall be deemed
incorporated by reference into Section 7.2(a), Section 10 and Section 11(c) of
this Agreement, mutatis mutandis, as if set forth fully in this Agreement. The
Company shall:
(1) provide a copy of such Additional Covenants and all related provisions and
definitions to the Lender promptly upon entering into the Reference Agreement or
the relevant amendment or modification thereof (if entered into after the
Effective Date), including with such copy a notice to the Lender, provided that
the failure of the Company to provide a copy of such Additional Covenants to the
Lender shall not adversely affect the automatic incorporation of the Additional
Covenants into this Agreement as provided above in this Section 9.15; and
(2) as promptly as possible following delivery of such copy, provide the draft
of a statement of incorporation (a “Memorialization”) to be executed by the
Company and the Lender, which Memorialization shall set out the terms of the
Additional Covenants and related provisions and definitions as incorporated into
this Agreement, with all appropriate changes required in connection with
incorporating the Additional Covenants mutatis mutandis.
If the Company fails to provide a draft of a Memorialization, then the Lender
may produce a draft for the consideration of the Company. Any Memorialization
executed and delivered by the Company and by the Lender shall be good and
sufficient evidence of the terms of any such Additional Covenant as incorporated
into this Agreement, provided that the failure of the Lender and the Company to
execute and deliver any Memorialization shall not adversely affect the automatic
incorporation of the Additional Covenants into this Agreement as provided above
in this Section 9.15.
If (A) any Additional Covenant that has been incorporated herein pursuant to
this Section 9.15 is subsequently amended or modified in the relevant Reference
Agreement with the effect that such Additional Covenant is made less restrictive
on the Company, such Additional Covenant, as amended or modified, shall not be
deemed incorporated by reference into this Agreement and (B) any Additional
Covenant that has been incorporated herein pursuant to this Section 9.15 is
subsequently removed or terminated from the relevant Reference Agreement or the
Company and its Subsidiary Guarantors are otherwise no longer required to comply
therewith under the relevant Reference Agreement, the Company and its
Subsidiaries, beginning on the effective date such Additional Covenant is
removed or terminated from the relevant Reference Agreement or the Company and
its Subsidiary Guarantors are otherwise no longer required to comply with such
Additional Covenant, shall still remain obligated to comply with such Additional
Covenant hereunder, in each of cases (A) and (B) above, until such time as the
Lender has agreed in their sole discretion to amend, modify, remove or terminate
such Additional Covenant to conform to the Reference Agreement.

 

36



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Notwithstanding the foregoing, the provisions of this Section 9.15 shall not
apply to (i) any of the 2009 Covenants for which adjustments are made to this
Agreement in accordance with Section 9.16 and (ii) any other credit facilities
paid in full and terminated within 10 days of the date of the Closing.
Section 9.16 2009 Notes Covenants. The Company will comply with each 2009
Covenant as in effect on the Effective Date until the Release Date with respect
to such 2009 Covenant and such 2009 Covenants and all related definitions shall
be deemed incorporated by reference into this Agreement, mutatis mutandis, as if
set forth fully in this Agreement.
Section 9.17 “Know Your Customer” checks. If:
(i) The introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Effective
Date;
(ii) any change in the status of an Obligor after the Effective Date; or
(iii) a proposed assignment or transfer by the Lender of any of its rights and
obligations under this Agreement in accordance with Section 14.2,
obliges the Lender (or, in the case of paragraph (iii) above, any prospective
Lender) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
each Obligor shall promptly upon the request of the Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Lender (or, in the case of the event described in paragraph (iii) above,
any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your customer” or similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Financing
Agreements.
Section 9.18 Post-Effective Date Obligations. Within 20 days from Effective
Date, or such other date to which the Lender expressly agrees, the Company, on
behalf of itself, each Spanish Obligor, and the Lender shall have formalized the
ratification of the position of each Spanish Obligor as Subsidiary Guarantors
under this Agreement into a public document (escritura pública) for the purposes
of article 517, paragraph 2, number 4 of the Spanish Civil Procedural Law (Ley
1/2000 de 7 de enero, Ley de Enjuiciamiento Civil) (the “Civil Procedural Law”)
before a Spanish notary public, at the expense of the Company. Within two
Business Days from the execution of the notarial deed, the Company shall have
supplied to the Lender a copy (primera copia autorizada) of that deed.

 

37



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

SECTION 10 NEGATIVE COVENANTS
Each Obligor, jointly and severally, covenants that so long as any Commitment is
in effect and until payment in full of all Obligations and cancellation,
expiration or cash collateralization of all Letters of Credit or receipt of
Credit Support with respect to all Letters of Credit:
Section 10.1 Transactions with Affiliates. The Obligors will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including, without limitation, the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than the Obligors or another Subsidiary which
is not a member of the South African Group (except for Pyramid Freight BVI with
respect to assets which are and remain assets outside of South Africa)), except
in the ordinary course and pursuant to the reasonable requirements of such
Obligor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Obligors or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.
Section 10.2 Restricted Payments. (a) Limitation. The Company will not, and will
not permit any of its Subsidiaries to at any time, declare or make, or incur any
liability to declare or make, any Restricted Payment unless immediately after
giving effect to such action no Default or Event of Default would exist. The
foregoing restriction shall not apply to (i) payment of Restricted Payments
which were declared prior to the existence of any Default or Event of Default,
(ii) Restricted Payments paid to the Company or any Wholly-Owned Subsidiary or
(iii) Restricted Payments pursuant to agreements entered into to obtain or
maintain BBBEE status.
(b) Time of Payment. The Company will not, nor will it permit any of its
Subsidiaries to. authorize a Restricted Payment that is not payable within
60 days of authorization.
Section 10.3 Consolidated Total Debt Coverage. The Company will ensure that the
ratio of Consolidated Total Debt at any time to Consolidated EBITDA for the
Measurement Period then or most recently ended, is not greater than 3.25 to
1.00.
Section 10.4 Priority Debt. The Obligors will not permit Priority Debt at any
time to exceed 15% of Consolidated Net Worth determined as of the end of the
then most recently ended fiscal quarter.
Section 10.5 Liens. The Obligors will not, and will not permit any of their
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom or assign or otherwise convey any right to receive income
or profits, except:
(a) any Lien arising by operation of law (other than in connection with ERISA)
and in the ordinary course of business;
(b) Liens for taxes, assessments or other governmental charges or levies which
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;
(c) attachments, appeal bonds, judgments and other similar Liens for sums not
exceeding in aggregate U.S.$5,000,000 (or its equivalent in any other currency)
arising in connection with any court or similar proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

38



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(d) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any member of the Group;
(e) any Lien in favor of CASS arising under the CASS Agreement in the ordinary
course of business;
(f) any Lien arising as a result of a Capital Lease permitted to exist under
Section 10.13 in an amount not to exceed U.S.$90,000,000 (or its equivalent in
any other currency) at any one time;
(g) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that (i) any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired and (ii) the aggregate principal amount of all Indebtedness
secured by any such Liens shall not, at any time, exceed 15% of Consolidated
Tangible Assets;
(h) any Lien comprising a netting or set-off arrangement entered into by a
member of the Group in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances;
(i) any Lien in column 11 (Security) of Schedule 5.15 securing Indebtedness
otherwise permitted hereunder and any refinancings or renewals thereof;
(j) Liens securing obligations of a Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) to the Company or to another Subsidiary
(other than a member of the South African Group or Pyramid Freight BVI) and
Liens securing obligations of a member of the South African Group or Pyramid
Freight BVI (to the extent that such Liens attach only to assets located in
South Africa) to another member of the South African Group or Pyramid Freight
BVI;
(k) any Lien constituted by the Cession in Security Agreement and, in respect of
any Subsidiary formed under the laws of New Zealand, any “security interest” as
defined in section 17(1)(b) of the Personal Property Securities Act 1999
(NZ) which does not secure payment or performance of any obligation;
(l) any Lien on an asset, or an asset of any person, acquired by a member of the
Group after the Effective Date; provided that (i) the aggregate amount covered
by any such Lien does not exceed U.S.$10,000,000 (or its equivalent in any other
currency) at any time, (ii) such Lien is only in place for the period of six
(6) months from the date of acquisition and (iii) the principal amount secured
by that Lien has not been incurred or increased in contemplation of, or since,
the acquisition;
(m) any arrangement constituted by retention of title in connection with the
acquisition of goods from a supplier provided the goods are acquired in the
ordinary course of business on the normal commercial terms of the supplier,
which terms must not provide for retention of title when all goods supplied have
been paid for in full; and

 

39



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(n) if and so long as on the date such Liens are granted no Default or Event of
Default exists hereunder or would result hereunder, including, without
limitation, under Section 10.4, Liens securing Indebtedness of the Company or
any Subsidiary in addition to those described in clauses (a) through (m) above.
For the purposes of this Section 10.5, any Person becoming a Subsidiary after
the Effective Date shall be deemed to have incurred all of its then outstanding
Liens at the time it becomes a Subsidiary, and any Person extending, renewing or
refunding any Indebtedness secured by any Lien shall be deemed to have incurred
such Lien at the time of such extension, renewal or refunding.
Notwithstanding the foregoing or any other provision of this Agreement, the
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly create, incur, assume-or permit to exist (upon the happening of a
contingency or otherwise) any Lien on any assets of the Company or any
Subsidiary securing any Primary Credit Facility except as set forth in the
second sentence of Section 9.7, unless the Obligations hereunder are also|
concurrently equally and ratably secured pursuant to documentation, including,
without limitation, an intercreditor agreement, reasonably satisfactory to the
Lender.
Section 10.6 Subsidiary Indebtedness. In addition to and not in limitation of
any other applicable restrictions herein, including Sections 10.3 and 10.4, the
Company will not, at any time, permit any Subsidiary to, directly or indirectly,
create, incur, assume, guarantee, have outstanding, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness other
than:
(a) Indebtedness of members of the South African Group (other than Pyramid
Freight BVI) not to exceed 800,000,000 South African Rand (or its equivalent in
any other currency) at any time; and Indebtedness consisting solely of put
rights or mandatorily redeemable interests with respect to equity issued by any
member of the South African Group to enable such Subsidiary to maintain BBBEE
status;
(b) any unsecured Indebtedness of any Subsidiary Guarantor consisting of direct
obligations or Guaranties;
(c) Indebtedness of any Subsidiary of the Company (other than a member of the
South African Group or Pyramid Freight BVI) in an aggregate amount not to exceed
U.S.$60,000,000 (or its equivalent in any other currency) at any time;
(d) Indebtedness incurred under any Capital Lease permitted to exist under
Section 10.13 in an amount not to exceed U.S.$90,000,000 (or its equivalent in
any other currency) at any one time;
(e) Indebtedness of a Subsidiary (other than a member of the South African Group
or Pyramid Freight BVI) owed to an Obligor or a Wholly-Owned Subsidiary (other
than a member of the South African Group or Pyramid Freight BVI);
(f) Indebtedness owed by a member of the South African Group or Pyramid Freight
BVI to another member of the South African Group or Pyramid Freight BVI;

 

40



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(g) unsecured Indebtedness of any Subsidiary (other than a member of the South
African Group or Pyramid Freight BVI) owed to a member of the South African
Group or Pyramid Freight BVI, so long as such Indebtedness is contractually
subordinated to such Subsidiary Guarantors’ obligations hereunder on terms
reasonably satisfactory to the Lender;
(h) unsecured Indebtedness of a member of the South African Group or Pyramid
Freight BVI owed to the Company or a Subsidiary (other than a member of the
South African Group or Pyramid Freight BVI) in an amount not to exceed the
lesser of (i) until the Release Date as a result of the circumstances set forth
in clause (b) thereof, the amount permitted under the 2009 Note Purchase
Agreement or (ii) U.S.$10,000,000 (or its equivalent in any other currency);
(i) secured Indebtedness of any Subsidiary to the extent that the Lien securing
such Indebtedness would be permitted pursuant to Section 10.5(g) or 10.5(h);
(j) Indebtedness under earnout arrangements in an aggregate amount of up to
U.S.$65,000,000 (or its equivalent in any other currency) at any one time to the
extent such indebtedness remains contingent in accordance with the terms of the
earnout arrangements;
(k) any Indebtedness incurred under the Financing Agreements;
(l) existing Indebtedness in an amount not to exceed U.S.$55,000,000 of Pyramid
Freight BVI to Goddard Company Limited; and
(m) Indebtedness of a Subsidiary in addition to that otherwise permitted by the
foregoing provisions, provided that on the date such Subsidiary incurs or
otherwise becomes liable with respect to any such Indebtedness, and immediately
after giving effect to the incurrence thereof, no Default or Event of Default
exists hereunder, including, without limitation, under Section 10.4.
For the purpose of this Section 10.6, any Person becoming a Subsidiary after the
Effective Date shall be deemed, at the time it becomes such a Subsidiary, to
have incurred all of its then outstanding Indebtedness.
Section 10.7 Merger, Consolidation, Etc. The Company will not consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:
(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation, limited liability company or other legal entity organized
and existing under the laws of the United States or any State thereof (including
the District of Columbia) or any other Permitted Jurisdiction, and, if the
Company is not such corporation, limited liability company or other legal
entity, (i) such corporation, limited liability company or other legal entity
shall have executed and delivered to the Lender its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and (ii) such corporation, limited liability company or other legal
entity shall have caused to be delivered to the Lender an opinion of
internationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Lender, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; and

 

41



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation, limited liability company or other legal entity that shall
theretofore have become such in the manner prescribed in this Section 10.7 from
its liability under this Agreement.
Section 10.8 Sale of Assets. Except as permitted by Section 10.7, the Obligors
will not, and will not permit any Subsidiary to, sell, lease, transfer or
otherwise dispose of, including by way of merger (collectively, a
“Disposition”), any assets, including capital stock of Subsidiaries, in one or a
series of transactions, to any Person, other than:
(a) Dispositions in the ordinary course of business;
(b) Dispositions by a Subsidiary to the Company or a Wholly-Owned Subsidiary
which is not a member of the South African Group or Pyramid Freight BVI and
Dispositions by a Subsidiary which is a member of the South African Group to a
Subsidiary which is a member of the South African Group or Pyramid Freight BVI;
(c) Dispositions not otherwise permitted by clause (a) or (b) of this
Section 10.8, provided that (i) the aggregate net book value of all assets so
disposed of in any twelve-month period pursuant to this Section 10.8(c) does not
exceed 10% of Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter and (ii) after giving effect to such transaction, no
Default or Event of Default shall exist; and
(d) Dispositions of stock or other interests or securities, by way of merger or
otherwise, of a member of the South African Group to another Person in order to
obtain or maintain BBBEE status.
The Obligors may, or may permit a Subsidiary to, make a Disposition and the
assets subject to such Disposition shall not be subject to or included in the
foregoing limitation and computation contained in clause (c)(i) of the preceding
sentence if:
(A) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are reinvested in
productive assets to be used in the existing business of the Company or a
Subsidiary which is not (i) a member of the South African Group or (ii) Pyramid
Freight BVI (to the extent such assets are in South Africa) and (y) in the case
of a Disposition by a Person who is a member of the South African Group, the net
proceeds from such Disposition are reinvested in productive assets to be used in
the existing business of the Company or a Subsidiary; or

 

42



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(B) (x) in the case of a Disposition by a Person who is not a member of the
South African Group, the net proceeds from such Disposition are applied to the
payment or prepayment of Senior Indebtedness (other than Senior Indebtedness in
respect of any revolving credit or similar credit facility providing the Company
or any Subsidiary with the right to obtain loans or other extensions of credit
from time to time, except to the extent that in connection with such payment of
Senior Indebtedness the available credit under such credit facility is
permanently reduced by an amount not less than the amount of such proceeds
applied to the payment of Senior Indebtedness) and (y) in the case of a
Disposition by a Person who is a member of the South African Group, the net
proceeds from such Disposition are applied to the payment or prepayment of
Indebtedness of the Company or any Subsidiary owing to any Person that is not a
Subsidiary or Affiliate and which is not expressed to be junior or subordinate
to any other Indebtedness of the Company or Subsidiary (other than Indebtedness
in respect of any revolving credit or similar facility except to the extent that
such facility is permanently reduced).
For purposes of the foregoing clauses (A) and (B), to the extent that the assets
that are disposed of are assets owned by a Person other than a member of the
South African Group or Pyramid Freight BVI, the proceeds of such Disposition
shall only be applied to acquire assets, or prepay debt of, an Obligor or a
Subsidiary which is not a member of the South African Group or Pyramid Freight
BVI.
Notwithstanding the foregoing, at the time of any Disposition and after giving
effect thereto, in no event shall Consolidated Total Assets of the Company and
its Subsidiaries (other than the South African Group and Pyramid Freight BVI)
constitute less than 50% of Consolidated Total Assets.
Section 10.9 Line of Business. The Obligors will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Obligors and their Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Obligors and their Subsidiaries, taken as a whole, are
engaged on the Effective Date.
Section 10.10 Terrorism Sanctions Regulations. The Company will not and will not
permit any Controlled Entity to (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
if such investments, dealings or transactions would cause the Lender to be in
violation of any laws or regulations that are applicable to the Lender.
Section 10.11 Subsidiaries in South Africa. No Subsidiary of the Company
incorporated in South Africa may become an obligor or guarantor under the Global
Credit Facilities or Notes Financing Agreements. Neither the Company nor any
Subsidiary of the Company (other than the South African Group (exclusive of
Pyramid Freight BVI)) may become an obligor or guarantor under the South African
Facilities. Except as permitted by Section 10.6 or otherwise outstanding on the
Effective Date, the Obligors will not at any time have any Indebtedness
outstanding which is owed to a member of the South African Group or Pyramid
Freight BVI.

 

43



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 10.12 Minimum Debt Service Ratio. The Company will not permit the Debt
Service Ratio to be, as of the end of any Measurement Period, less than 2.50 to
1.00.
Section 10.13 Capital Leases. Capital Leases of the Company and its Subsidiaries
will not, at any time, exceed in the aggregate (i) U.S.$90,000,000 (or its
equivalent in any other currency) plus (ii) at all times after the later to
occur of June 30, 2012 or the Release Date pursuant to clause (b) of the
definition thereof, such amounts as the Company and its Subsidiaries are
permitted to have outstanding pursuant to Section 10.4 hereof.
Section 10.14 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Disposition and
(b) restrictions in the Financing Agreements, any agreements evidencing the
Global Credit Facilities, the 2009 Note Purchase Agreement, the Notes Financing
Agreements, the agreements evidencing Indebtedness listed on Schedule 5.15 by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets secured by such Liens or the property or assets subject
to such leases, licenses or similar agreements, as the case may be) no Obligor
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired to the extent it would prohibit the granting of a lien required by
Section 3.5 or Section 9.7 hereof.
Section 10.15 Fiscal Year. The Obligors will not and will not permit any
Subsidiary to change its fiscal year end from January 31.
SECTION 11 EVENTS OF DEFAULT
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a) any Obligor defaults in the payment of any reimbursement obligation with
respect to any Letter of Credit when the same becomes due and payable or the
principal amount of any Cash Draw Facility Loan when the same becomes due and
payable, whether at maturity or by declaration or otherwise; or
(b) any Obligor defaults in the payment of any interest, any commitment fee or
any fee with respect to any Letter of Credit, any Cash Draw Facility Loan or any
amount payable pursuant to Section 13 or otherwise pursuant to this Agreement
for more than five Business Days after the same becomes due and payable; or
(c) (i) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in Section 23, or (ii) any Obligor defaults in the
performance of or compliance with any term contained in Section 7.1(d) or
Sections 9.16, 10.2 through and including 10.8, 10.12 and 10.13; or

 

44



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) any
Obligor receiving written notice of such default from the Lender (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in any Financing Agreement or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
(f) (i) any Obligor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least U.S.$10,000,000 (or its equivalent in the
relevant currency of payment) until such time as the 2009 Note Purchase
Agreement has been terminated and U.S.$15,000,000 (or its equivalent in the
relevant currency of payment) at all times thereafter beyond any period of grace
provided with respect thereto, or (ii) any Obligor or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
U.S.$10,000,000 (or its equivalent in the relevant currency of payment) until
such time as the 2009 Note Purchase Agreement has been terminated and
U.S.$15,000,000 (or its equivalent in the relevant currency of payment) at all
times thereafter or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) any
Obligor or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least U.S.$10,000,000 (or its
equivalent in the relevant currency of payment) until such time as the 2009 Note
Purchase Agreement has been terminated and U.S.$15,000,000 (or its equivalent in
the relevant currency of payment) at all times thereafter, or (y) one or more
Persons have the right to require any Obligor or any Subsidiary so to purchase
or repay such Indebtedness other than (in the case of each of clauses
(i) through (iii) immediately above) Indebtedness consisting of Capital Leases
if the non-payment of such Indebtedness has resulted from the loss of the asset
which is subject to the Capital Lease to the extent the obligations under that
Capital Lease are covered by insurance; or
(g) any Obligor or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, winding-up, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, winding-up, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment, composition or arrangement for the
benefit of its creditors, (iv) consents to the appointment of a liquidator,
custodian, receiver, administrative receiver or administrator, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

45



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any of its Significant
Subsidiaries, a liquidator, custodian, receiver, administrative receiver or
administrator, trustee or other officer with similar powers with respect to it
or with respect to any substantial part of its assets or property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding up or liquidation of any Obligor or any of its
Significant Subsidiaries, or any such petition shall be filed against any
Obligor or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
(i) any event occurs with respect to any Obligor or any Significant Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 11(g) or (h), including but not limited to, (x) a Dutch
Obligor being declared bankrupt (failliet verklaard) or dissolved (ontbonden),
(y) a redressement judiciaire, cession totale de l’entreprise or liquidation
judiciaire under Articles L.620-1 et seq. of the French Commercial Code and
(z) a winding-up, administration or dissolution (and each of those terms) and
including insolvency proceedings (Insolvenzverfahren) in Germany, provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding which most closely corresponds to the
proceeding described in Section 11(g) or (h); or
(j) a final judgment or judgments for the payment of money aggregating in excess
of U.S.$50,000,000 (or its equivalent in the relevant currency of payment) are
rendered against one or more of any Obligor and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
sum of (x) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, plus (y) the amount (if any) by which the
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities, shall exceed U.S.$50,000,000 (or its equivalent
in any other currency), (iv) any Obligor or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) any Obligor or any ERISA Affiliate withdraws from
any Multiemployer Plan, (vi) any Obligor or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of any Obligor or any Subsidiary
thereunder, (vii) any Obligor or any Subsidiary fails to administer or maintain
a Non-U.S. Plan in compliance with the requirements of any and all applicable
laws, statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up or (viii) any Obligor or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (viii) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or

 

46



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(l) an Obligor (other than the Company) is not or ceases to be a Subsidiary of
the Company other than as permitted hereunder; or
(m) a Material Adverse Effect has occurred; provided that in the event that the
Company fails to comply with clause (b) or (c) of the definition of “Material
Adverse Effect” with respect to a Subsidiary Guarantor, the Company shall have
the right, until thirty calendar days after obtaining knowledge of the
occurrence of such event, to cure such failure by providing one or more
replacement Subsidiary Guarantors in accordance with Section 9.10 and such
Material Adverse Effect shall not be a Default or Event of Default until such 30
calendar day period has expired without cure; or
(n) a Change of Control shall occur.
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
SECTION 12 REMEDIES ON DEFAULT, ETC.
Section 12.1 Acceleration. If an Event of Default with respect to any Obligor
described in Section 11(g), (h) or (i) (other than an Event of Default described
in clause (i) of Section 11(g) or described in clause (vi) of Section 11(g) by
virtue of the fact that such clause encompasses clause (i) of Section 11(g)) has
occurred or if any other Event of Default has occurred and is continuing, the
Lender may, at any time at its option, by notice to the Company, declare:
(i) all of the Obligors’ liabilities and obligations hereunder shall become
immediately due and payable without any election or action on the part of the
Lender, (ii) the Commitments shall immediately terminate and (iii) sufficient
Credit Support shall be provided to the Lender pursuant to Section 3.5 with
respect to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit) shall immediately become due and payable and held in
accordance with Section 3.5, in each case without presentment, demand, protest
or other requirements of any kind, all of which are hereby expressly waived by
each Obligor. Upon any such termination of a Letter of Credit outstanding
hereunder, the Lender shall be unconditionally and irrevocably released from any
and all obligations thereunder without any further action by the Lender, the
beneficiary, the Obligor or any other Person.

 

47



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 12.2 Other Remedies If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Letters of Credit or any Cash
Draw Facility Loan have become or have been declared immediately due and payable
under Section 12.1, the Lender at the time outstanding may proceed to protect
and enforce its rights by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any other Financing Agreement, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3 [Intentionally Omitted]
Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of the Lender in exercising any right, power or
remedy shall operate as a waiver thereof or otherwise prejudice the Lender’s
rights, powers or remedies. No right, power or remedy conferred by this
Agreement or any other Financing Agreement upon the Lender thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Company under Section 16, the Company will pay
to the Lender on demand such further amount as shall be sufficient to cover all
costs and expenses of the Lender incurred in any enforcement or collection under
this Section 12, including, without limitation, attorneys’ fees, expenses and
disbursements.
Section 12.5 Executive Proceedings in Spain. (a) At the discretion of the
Lender, the ratification of the position of each Spanish Obligor as Subsidiary
Guarantors under this Agreement shall be formalized into a Spanish public
document (escritura pública), so that it has the status of a notarial document
of loan for all purposes contemplated in Article 517, paragraph 2, number 4 of
the Civil Procedural Law.
(b) Upon enforcement, the sum payable by any Spanish Obligor shall be the total
aggregate amount of the entries made of the accounts maintained by the Lender
pursuant to Section 3.7. For the purposes of Articles 571 et seq. of the Civil
Procedural Law, the Obligors and the Lender expressly agrees that such balances
shall be considered as due, liquid and payable and may be claimed pursuant to
the same provisions of such law.
(c) For the purposes of Articles 571 et seq. of the Civil Procedural Law, it is
expressly agreed by the Obligors and the Lender that the determination of the
debt to be claimed through the executive proceedings shall be effected by the
Lender by means of the appropriate certificate evidencing the balances shown in
the relevant account(s) referred to in paragraph (b) above. By virtue of the
foregoing, to exercise executive action by the Lender it will be sufficient to
deliver (i) an original notarial first or authentic copy of this Agreement,
(ii) the notarial document (acta notarial) which incorporates the certificate
issued by the Lender of the amount due by any Spanish Obligor including an
excerpt of the credits and debits, including the interest applied, which appear
in the relevant account(s) referred to in paragraph (b) above, evidencing that
the determination of the amounts due and payable by the Spanish Obligor has been
calculated as agreed in this Agreement and that such amounts coincide with the
balance of such accounts, and (iii) a notarial document (acta notarial)
evidencing that the Obligors have been served notice of the amount that is due
and payable.

 

48



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(d) The amount of the balances so established shall be notified to the Obligors
in an attestable manner at least three days in advance of exercising the
executive action set out in paragraph (c) above.
(e) The Spanish Obligors hereby expressly authorize the Lender to request and
obtain certificates and documents, including second or further copies of the
deed in which the ratification of the position of the Spanish Obligors as
Subsidiary Guarantors under this Agreement is formalized, issued by the notary
who has formalized the ratification of the position of the Spanish Obligors as
Subsidiary Guarantors under this Agreement in order to evidence its compliance
with the entries of his registry-book and the relevant entry date for the
purpose of Article 517, paragraph 2, number 4 of the Civil Procedural Law. The
cost of such certificates and documents will be for the account of the Obligors.
SECTION 13 TAX INDEMNIFICATION
All payments whatsoever under the Financing Agreements will be made by the
Obligors in currency of the United States of America in which the underlying
obligation was borrowed free and clear of, and without liability for withholding
or deduction for or on account of, any present or future Taxes of whatever
nature imposed or levied by or on behalf of any jurisdiction other than the
United States (or any political subdivision or taxing authority of or in such
jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the withholding or
deduction of such Tax is compelled by law.
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by any Obligor under
the Financing Agreements, the Obligors will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and pay to the
Lender such additional amounts as may be necessary in order that the net amounts
paid to the Lender pursuant to the terms of the Financing Agreements after such
deduction, withholding or payment (including, without limitation, any required
deduction or withholding of Tax on or with respect to such additional amount),
shall be not less than the amounts then due and payable to the Lender under the
terms of the Financing Agreements before the assessment of such Tax, provided
that no payment of any additional amounts shall be required to be made for or on
account of:
(a) any Tax that would not have been imposed but for the existence of any
present or former connection between the Lender (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, the
Lender, if the Lender is an estate, trust, partnership or corporation or any
Person other than the Lender to whom the Letters of Credit, the Cash Draw
Facility Loan or any amount payable thereon is attributable for the purposes of
such Tax) and the Taxing Jurisdiction, other than the mere holding of the
relevant Letter of Credit, the Cash Draw Facility Loan or the receipt of
payments thereunder or in respect thereof, including, without limitation, the
Lender (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a Tax that would not have been imposed but for an Obligor,
after the Effective Date, opening an office in, moving an office to,
reincorporating in, or changing the Taxing Jurisdiction from or through which
payments on account of this Agreement are made to, the Taxing Jurisdiction
imposing the relevant Tax;

 

49



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) any Tax that would not have been imposed but for the delay or failure by the
Lender (following a written request by an Obligor) in the filing with the
relevant Taxing Jurisdiction of Forms (as defined below) that are required to be
filed by the Lender to avoid or reduce such Taxes (including for such purpose
any refilings or renewals of filings that may from time to time be required by
the relevant Taxing Jurisdiction), provided that the filing of such Forms would
not (in the Lender’s reasonable judgment) impose any unreasonable burden (in
time, resources or otherwise) on the Lender or result in any confidential or
proprietary income tax return information being revealed, either directly or
indirectly, to any Person and such delay or failure could have been lawfully
avoided by the Lender, and provided further that the Lender shall be deemed to
have satisfied the requirements of this clause (b) upon the good faith
completion and submission of such Forms (including refilings or renewals of
filings) as may be specified in a written request of an Obligor no later than
60 days after receipt by the Lender of such written request (accompanied by
copies of such Forms and related instructions, if any, all in the English
language or with an English translation thereof); or
(c) any combination of clauses (a) and (b) above;
and provided further that in no event shall the Obligors be obligated to pay
such additional amounts (i) to the Lender if the Lender is not resident for tax
purposes (and does not have a permanent establishment subject to corporation tax
with which its participation in the Financing Agreements is effectively
connected) in the United Kingdom and is not resident for tax purposes (and does
not have a permanent establishment subject to corporation tax with which its
participation in the Financing Agreements is effectively connected) in any other
jurisdiction in which the original Lender is resident (or has a permanent
establishment with which its participation in the Financing Agreements is
effectively connected) for tax purposes on the Effective Date (the “Original
Jurisdiction”) in excess of the amounts that the Obligors would be obligated to
pay if the Lender had been resident for tax purposes (or had a permanent
establishment subject to corporation tax with which its participation in the
Financing Agreements was effectively connected) in the United Kingdom or the
Original Jurisdiction, as applicable, for purposes of, and eligible for the
benefits of, any double taxation treaty from time to time in effect between the
United Kingdom or the Original Jurisdiction, as applicable, and the relevant
Taxing Jurisdiction, or (ii) to the Lender registered in the name of a nominee
if under the law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and the Obligors shall have given
timely notice of such law or interpretation to the Lender.
The Lender agrees, subject to the limitations of clause (b) above, that it will
from time to time with reasonable promptness (x) duly complete and deliver to or
as reasonably directed by an Obligor all such forms, certificates, documents and
returns provided to the Lender by such Obligor (collectively, together with
instructions for completing the same, “Forms”) required to be filed by or on
behalf of the Lender in order to avoid or reduce any such Tax pursuant to the
provisions of an applicable statute, regulation or administrative practice of
the relevant Taxing Jurisdiction or of a tax treaty between the United Kingdom
or the Original Jurisdiction and such Taxing Jurisdiction and (y) provide an
Obligor with such information with respect to the Lender as such Obligor may
reasonably request in order to complete any such Forms, provided that nothing in
this Section 13 shall require the Lender to provide information with respect to
any such Form or otherwise if in the opinion of the Lender such Form or
disclosure of information would involve the disclosure of tax return or other
information that is confidential or proprietary to the Lender, and provided
further that the Lender shall be deemed to have complied with its obligation
under this paragraph with respect to any Form if such Form shall have been duly
completed and delivered by the Lender to an Obligor or mailed to the appropriate
taxing authority, whichever is applicable, within 60 days following a written
request of an Obligor (which request shall be accompanied by copies of such Form
and English translations of any such Form not in the English language) and, in
the case of a transfer of all or a portion of its rights and obligations under
this Agreement, at least 90 days prior to the relevant interest payment date.

 

50



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

On or before the Effective Date, the Company will furnish the Lender with copies
of the appropriate Form (and English translation if required as aforesaid)
currently required to be filed in the British Virgin Islands pursuant to clause
(b) of the first paragraph of this Section 13, if any, and in connection with
the transfer of the Lender’s obligation to issue Letters of Credit and/or make
Cash Draw Facility Loans hereunder the Company will furnish the transferee of
the Lender’s obligation to issue Letters of Credit and/or make Cash Draw
Facility Loans hereunder with copies of any Form and English translation then
required.
If any payment is made by an Obligor to or for the account of the Lender after
deduction for or on account of any Taxes, and increased payments are made by
such Obligor pursuant to this Section 13, then, if the Lender at its sole
discretion determines that it has received or been granted a refund of such
Taxes, the Lender shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to such Obligor such
amount as the Lender shall, in its sole discretion, determine to be attributable
to the relevant Taxes or deduction or withholding. Nothing herein contained
shall interfere with the right of the Lender to arrange its tax affairs in
whatever manner it thinks fit and, in particular, the Lender shall not be under
any obligation to claim relief from its corporate profits or similar tax
liability in respect of such Tax in priority to any other claims, reliefs,
credits or deductions available to it or (other than as set forth in clause
(b) above) oblige the Lender to disclose any information relating to its tax
affairs or any computations in respect thereof.
The Obligors will furnish the Lender, promptly and in any event within 60 days
after the date of any payment by an Obligor of any Tax in respect of any amounts
paid under the Financing Agreements, the original tax receipt issued by the
relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of an Obligor, a duly certified copy of the original tax
receipt or any other reasonably satisfactory evidence of payment), together with
such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by the Lender.
If an Obligor is required by any applicable law, as modified by the practice of
the taxation or other authority of any relevant Taxing Jurisdiction, to make any
deduction or withholding of any Tax in respect of which such Obligor would be
required to pay any additional amount under this Section 13, but for any reason
does not make such deduction or withholding with the result that a liability in
respect of such Tax is assessed directly against the Lender, and the Lender pays
such liability, then such Obligor will promptly reimburse the Lender for such
payment (including any related interest or penalties to the extent such interest
or penalties arise by virtue of a default or delay by such Obligor) upon demand
by the Lender accompanied by an official receipt (or a duly certified copy
thereof) issued by the taxation or other authority of the relevant Taxing
Jurisdiction.

 

51



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

If an Obligor makes payment to or for the account of the Lender and the Lender
is entitled to a refund of the Tax to which such payment is attributable upon
the making of a filing (other than a Form described above), then the Lender
shall, as soon as practicable after receiving written request from such Obligor
(which shall specify in reasonable detail and supply the refund forms to be
filed) use reasonable efforts to complete and deliver such refund forms to or as
directed by the Obligors, subject, however, to the same limitations with respect
to Forms as are set forth above.
The obligations of the Obligors under this Section 13 shall survive the payment
in full of all amounts payable under this Agreement and the other Financing
Agreements and cancellation or expiration of all Letters of Credit, or provision
of Credit Support with respect to all Letters of Credit and the provisions of
this Section 13 shall also apply to successive transferees of all or a portion
of the Lender’s rights and obligations under this Agreement.
SECTION 14 ASSIGNMENT
Section 14.1 [Intentionally Omitted]
Section 14.2 Assignment. No Obligor’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by any Obligor without the prior
written consent of the Lender, unless substitution is permitted by Section 9.11.
The Lender may assign all or a portion of its rights and obligations under this
Agreement and/or sell or otherwise, with the prior written consent of the
Company (such consent not to be unreasonably withheld or delayed and such
consent deemed to have been granted in the case of “Permitted Assignees”),
dispose of all or a portion of any of its claims in any case, proceeding or
other action commenced by or against the Obligors under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it or seeking to adjudicate it a bankrupt or
insolvency, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts. Notwithstanding anything in this Agreement to the contrary, in the event
that Nedbank (or any successor Lender) assigns all or part of the LC Commitment
and/or the Cash Draw Facility Commitment resulting in more than one person
acting in the capacity as Lender hereunder, all references to “Lender” shall
mean all Lenders (including Issuing Bank(s)) acting jointly.
Section 14.3[Intentionally Omitted]
Section 14.4[Intentionally Omitted]

 

52



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

SECTION 15 PAYMENTS GENERALLY
Section 15.1 Place of Payment. Payments made hereunder shall be made in London,
England at the principal office of Nedbank.
Section 15.2 [Intentionally Omitted]
Section 15.3 Set-off. The Lender may set off any matured obligation owed to it
by an Obligor under the Financing Agreements (to the extent beneficially owned
by the Lender) against any obligation (whether or not matured) owed by the
Lender to an Obligor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Lender may convert either obligation at a market rate of exchange in its
usual course of business for the purpose of the set-off.
SECTION 16 EXPENSES, ETC.
Section 16.1 Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Obligors will pay all costs and expenses (including
attorneys’ fees of one special counsel and, if reasonably required by the
Lender, local or other counsel) incurred by the Lender in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of any Financing Agreement (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under any Financing Agreement or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with any Financing Agreement, or by reason of being an Lender, and
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of any Obligor or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated by any Financing Agreement. The Company will pay, and will save the
Lender harmless from, all claims in respect of any fees, costs or expenses, if
any, of brokers and finders.
Section 16.2 Indemnification. (a) The Company shall indemnify the Lender, and
each such Person’s Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any outside counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Financing Agreements or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Letter of Credit, any Cash Draw
Facility Loans or the use or proposed use of the proceeds therefrom (including
any refusal by the Lender to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Obligor, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.

 

53



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) Without duplication of any obligation of the Company under Section 16.2(a),
in addition to amounts payable as provided herein, the Company hereby agrees to
protect, indemnify, pay and save harmless the Lender from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) that the Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
the making of any Cash Draw Facility Loans by the Lender, other than as a result
of (1) the bad faith, gross negligence or willful misconduct of the Lender or
(2) the wrongful dishonor by the Issuing Bank of a proper demand for payment
made under any Letter of Credit issued by it, or (ii) the failure of the Issuing
Bank to honor a drawing under any such Letter of Credit as a result of any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto government or Governmental Authority.
(c) Any Indemnitee may rely on this Section 16.2, subject to Section 24.7 and
the provisions of the Third Parties Act.
Section 16.3 Certain Taxes. Each Obligor agrees to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement, the Subsidiary Guarantee
Agreement or the execution and delivery (but not the assignment or transfer) or
the enforcement of any of the Obligations in any Applicable Jurisdiction or in
any jurisdiction where an Obligor is organized or where an Obligor has assets or
of any amendment of, or waiver or consent under or with respect to, any
Financing Agreement, and to pay any value added tax due and payable in respect
of reimbursement of costs and expenses by the Obligors pursuant to this
Section 16 or any other tax of a similar nature which might be chargeable, and
will save the Lender to the extent permitted by applicable law harmless against
any loss or liability resulting from nonpayment or delay in payment of any such
tax or fee required to be paid by the Obligors hereunder.
Section 16.4 Survival. The obligations of the Obligors under this Section 16
will survive the payment or transfer of all or a portion of the Lender’s rights
and obligations under this Agreement, the enforcement, amendment or waiver of
any provision of any Financing Agreement, and the termination of any Financing
Agreement.
SECTION 17 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
All representations and warranties contained herein shall survive the execution
and delivery of the Financing Agreements, the purchase or transfer by the Lender
or portion thereof or interest therein and the payment with respect to the
Letters of Credit and the Cash Draw Facility Loans, and may be relied upon by
any subsequent Lender, regardless of any investigation made at any time by or on
behalf of the Lender. All statements contained in any certificate or other
instrument delivered by or on behalf of any Obligor pursuant to any Financing
Agreement shall be deemed representations and warranties of such Obligor under
such Financing Agreement. Subject to the preceding sentence, the Financing
Agreements embody the entire agreement and understanding between the Lender and
the Obligors and supersede all prior agreements and understandings relating to
the subject matter hereof.

 

54



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

SECTION 18 AMENDMENT AND WAIVER
Section 18.1 Requirements. This Agreement and the other Financing Agreements may
be amended, and the observance of any term hereof or of any other Financing
Agreement may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Obligors and the Lender.
Section 18.2 Solicitation of Lender. The Company will provide the Lender
(irrespective of the amount of Letters of Credit then issued or Cash Draw
Facility Loans made by it) with sufficient information, sufficiently far in
advance of the date a decision is required, to enable the Lender to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of any other Financing
Agreement. The Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 18 to the Lender promptly following the date on which it is executed and
delivered by, or receives the consent or approval of the Lender.
Section 18.3 Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 is binding upon the Lender and upon each future
Lender and upon the Obligors. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Obligors and any Lender nor any delay in exercising any
rights hereunder shall operate as a waiver of any rights of the Lender. As used
herein, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.
Section 18.4[Intentionally Omitted]
SECTION 19 NOTICES; ENGLISH LANGUAGE
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized international commercial delivery service (charges
prepaid), or (b) by a recognized international commercial delivery service (with
charges prepaid). Any such notice must be sent:
(i) if to the Lender or its nominee, to the Lender or nominee at the address
specified for such communications in Schedule A, or at such other address as the
Lender or nominee shall have specified to the Company in writing, or
(ii) if to any Obligor, to the Company at its address set forth at the beginning
hereof to the attention of Lawrence R. Samuels, Chief Financial Officer, or at
such other address as the Company shall have specified to the Lender in writing;
provided that notices pursuant to Section 3.2 shall be sent to the address
provided therein.
Notices under this Section 19 will be deemed given only when actually received.

 

55



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement shall be in English or
accompanied by an English translation thereof.
This Agreement and the other Financing Agreements have been prepared and signed
in English and the parties hereto agree that the English version hereof and
thereof (to the maximum extent permitted by applicable law) shall be the only
version valid for the purpose of the interpretation and construction hereof and
thereof notwithstanding the preparation of any translation into another language
hereof or thereof, whether official or otherwise or whether prepared in relation
to any proceedings which may be brought in an Applicable Jurisdiction or in any
jurisdiction where an Obligor is organized or where an Obligor has assets or any
other jurisdiction in respect hereof or thereof.
SECTION 20 REPRODUCTION OF DOCUMENTS
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by the Lender on the Effective Date, and
(c) financial statements, certificates and other information previously or
hereafter furnished to the Lender, may be reproduced by the Lender by any
photographic, photostatic, electronic, digital or other similar process and the
Lender may destroy any original document so reproduced. The Obligors agree and
stipulate that, to the extent permitted by applicable law, any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Lender in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 20 shall not
prohibit the Obligors from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.
SECTION 21 CONFIDENTIAL INFORMATION
For the purposes of this Section 21, “Confidential Information” means
information delivered to the Lender by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by the Lender
as being confidential information of such Obligor or such Subsidiary, provided
that such term does not include information that (a) was publicly known or
otherwise known to the Lender prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by the Lender
or any person acting on the Lender’s behalf, (c) otherwise becomes known to the
Lender other than through disclosure by such Obligor or such Subsidiary or
(d) constitutes financial statements delivered to the Lender under Section 7.1
that are otherwise publicly available. The Lender will maintain the
confidentiality of such Confidential Information in accordance with procedures
it has adopted in good faith to protect confidential information of third
parties delivered to it, provided that the Lender may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees and
attorneys (to the extent such disclosure reasonably relates to the Letters of
Credit, and/or the Cash Draw Facility Loans and the obligations of the

 

56



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Lender hereunder), and provided the Lender advises such Person of the
confidential nature of such information, (ii) its financial advisors, other
professional advisors, agents and affiliates who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 21, (iii) any assignee with respect to the Lender’s obligations
hereunder (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 21),
(iv) any Person from which it offers to purchase any security of an Obligor (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 21), (v) any federal
or state regulatory authority having jurisdiction over the Lender, (vi) the NAIC
or any similar organization, or any nationally recognized rating agency that
requires access to information about the Lender’s investment portfolio, or
(vii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to the Lender, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which the Lender is a party or
(z) if an Event of Default has occurred and is continuing, to the extent the
Lender may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under this Agreement and the other Financing Agreements. The Lender will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 21 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to the Lender of information
required to be delivered to it under this Agreement or requested by it (other
than the Lender or its nominee), the Lender will enter into an agreement with
the Company embodying the provisions of this Section 21.
SECTION 22 [INTENTIONALLY OMITTED]
SECTION 23 SUBSIDIARY GUARANTEE AGREEMENT
Section 23.1 Guarantee and Indemnity. Each Subsidiary Guarantor jointly and
severally and irrevocably and unconditionally:
(a) guarantees to the Lender punctual performance by each Obligor of all its
obligations under the Financing Agreements;
(b) undertakes with the Lender to pay as primary obligor and not as surety,
principal, interest and all other amounts due under or in connection with any
Financing Agreement including but not limited to the payment of principal,
interest (including default interest and post-petition interest) and the
make-whole amount or swap breakage amounts or libor breakage amounts, if any,
and the due and punctual payment of all other amounts payable (all such
obligations so guaranteed are herein collectively referred to as the “Guaranteed
Obligations”), it must immediately on demand by the Lender pay that amount as if
it were the principal obligor in respect of that amount; and
(c) indemnifies the Lender immediately on demand against any cost, loss or
liability suffered by the Lender if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal; the amount of the loss or liability
under this indemnity will be equal to the amount the Lender would otherwise have
been entitled to recover.

 

57



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 23.2 Continuing Guarantee. (a) This Subsidiary Guarantee Agreement is a
continuing guarantee and will extend to the ultimate balance of all sums payable
by any Obligor under the Financing Agreements, regardless of any intermediate
payment or discharge in whole or in part.
(b) The obligations guaranteed by each Subsidiary Guarantor under this
Section 23 and the costs, losses and liabilities against which each Subsidiary
Guarantor indemnifies the Lender include, in each case, all amounts which arise
under the Financing Agreements after a petition is filed by, or against, any
Obligor under the US Bankruptcy Code of 1978 (or in analogous circumstances
under any applicable law in any other applicable jurisdiction) even if the
liabilities or obligations do not accrue against such Obligor because of the
automatic stay under section 362 of the US Bankruptcy Code of 1978 (or because
of any analogous provision under any applicable law in any other jurisdiction)
or because any such obligation is not an allowed claim against such Obligor in
any such bankruptcy proceedings or otherwise.
Section 23.3 Reinstatement. (a) If any discharge (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
or arrangement is made in whole or in part on the faith of any payment, security
or other disposition which is avoided or must be restored on insolvency,
liquidation, administration or otherwise without limitation, the liability of
each Subsidiary Guarantor under this Section 23 will continue or be reinstated
as if the discharge or arrangement had not occurred and the Lender shall be
entitled to recover the value or amount of that security or payment from each
Obligor, as if the payment, discharge, avoidance or reduction had not occurred.
(b) The Lender may concede or compromise any claim that any payment, security or
other disposition is liable to avoidance or restoration.
Section 23.4 Waiver of Defenses. (a) The obligations of each Subsidiary
Guarantor under this Section 23 will not be affected by any act, omission or
thing which, but for this provision, would reduce, release or prejudice any of
its obligations under this Section 23 (whether or not known to it or the
Lender). This includes:
(i) any time or waiver granted to, or composition with, any person;
(ii) any release of any person under the terms of any composition or
arrangement;
(iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;
(iv) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security;
(v) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person and including
notice of an adverse change in the financial condition of any Obligor or any
other fact that might increase or expand any Subsidiary Guarantor’s risk
hereunder;

 

58



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(vi) any amendment, novation, supplement, extension or reinstatement (however
fundamental and of whatever nature) of a Financing Agreement or any other
document or security;
(vii) any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Financing Agreement or any other document or
security;
(viii) any insolvency or similar proceedings;
(ix) notice of acceptance of this Subsidiary Guarantee Agreement;
(x) notice of any issuance of Letters of Credit or any Cash Draw Facility Loans
made under this Agreement, or the creation, existence or acquisition of any of
the Guaranteed Obligations, subject to such Subsidiary Guarantor’s right to make
inquiry of the Lender to ascertain the amount of the Guaranteed Obligations at
any reasonable time;
(xi) notice of the amount of the Guaranteed Obligations, subject to such
Subsidiary Guarantor’s right to make inquiry of the Lender to ascertain the
amount of the Guaranteed Obligations at any reasonable time;
(xii) all other notices and demands to which such Subsidiary Guarantor might
otherwise be entitled;
(xiii) the defense of the “single action” rule or any similar right or
protection, and the right by statute or otherwise to require the Lender to
institute suit against the Company or to exhaust its rights and remedies against
the Company, the Subsidiary Guarantor being bound to the payment of each and all
Guaranteed Obligations, whether now existing or hereafter accruing, as fully as
if such Guaranteed Obligations were directly owing to the Lender by such
Subsidiary Guarantor; and
(xiv) any other defense which the Subsidiary Guarantor may have to the full and
complete performance of its obligations hereunder.
(b) Each Spanish Obligor waives any right of exclusion, order or division
(beneficios de excusión, orden y división) under Article 1830 et seq. of the
Spanish Civil Code.
(c) Each Belgian Obligor waives any right of discussion or division (bénéfice de
discussion et de division) under article 2021 and 2026 of the Belgian Civil
Code.

 

59



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(d) Each Guernsey Obligor waives any right it may have (whether by virtue of the
droit de discussion or droit de division or otherwise) to require:
(i) that the Lender, before enforcing their rights against it under this
Agreement, takes any action, exercises any recourse or seeks a declaration of
bankruptcy against the Company or any other Person, makes any claim in a
bankruptcy, liquidation, administration or insolvency of the Company or any
other Person or enforces or seeks to enforce any other right, claim, remedy or
recourse against the Company or any other Person;
(ii) that the Lender, in order to preserve any of their rights against the
Guernsey Obligor, joins the Guernsey Obligor as a party to any proceedings
against the Company, or the Company as a party to any proceedings against the
Guernsey Obligor takes any other procedural steps; or
(iii) that the Lender divide the liability of the Guernsey Obligor under this
Agreement with any other Person.
Section 23.5 Immediate Recourse. (a) Each Subsidiary Guarantor waives any right
it may have of first requiring the Lender (or any trustee or agent on its
behalf) to proceed against or enforce any other right or security or claim
payment from any person before claiming from that Subsidiary Guarantor under
this Section 23.
(b) This waiver applies irrespective of any law or any provision of a Financing
Agreement to the contrary.
Section 23.6 Appropriations. Until all amounts which may be or become payable by
the Obligors under or in connection with the Financing Agreements have been
irrevocably paid in full, the Lender (or any trustee or agent on its behalf) may
without affecting the liability of any Subsidiary Guarantor under this
Section 23:
(a) (i) refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender (or any trustee or agent on its behalf) against
those amounts; or
(ii) apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and
(b) hold in an interest-bearing suspense account any moneys received from any
Subsidiary Guarantor or on account of that Subsidiary Guarantor’s liability
under this Section 23.
Section 23.7 Non-competition. Unless:
(a) all amounts which may be or become payable by the Obligors under or in
connection with the Financing Agreements have been irrevocably paid in full; or
(b) the Lender, acting reasonably, otherwise direct,
no Subsidiary Guarantor will, after a claim has been made or by virtue of any
payment or performance by it under this Section 23:
(i) be subrogated to any rights, security or moneys held, received or receivable
by the Lender (or any trustee or agent on its behalf);
(ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Subsidiary Guarantor’s
liability under this Section 23;

 

60



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with the Lender (or any trustee or agent on its behalf); or
(iv) receive, claim or have the benefit of any payment, distribution or security
from or on account of any Obligor, or exercise any right of set-off as against
any Obligor.
Each Subsidiary Guarantor must hold in trust for and immediately pay or transfer
to the Lender any payment or distribution or benefit of security received by it
contrary to this Section 23 or in accordance with any directions given by the
Lender under this Section 23.
Section 23.8 Release of Subsidiary Guarantors’ Right of Contribution. If any
Subsidiary Guarantor ceases to be a Subsidiary Guarantor in accordance with the
terms of the Financing Agreements for the purposes of any sale or other disposal
of that Subsidiary Guarantor:
(a) that Subsidiary Guarantor will be released by each other Subsidiary
Guarantor from any liability whatsoever to make a contribution to any other
Subsidiary Guarantor arising by reason of the performance by any other
Subsidiary Guarantor of its obligations under the Financing Agreements; and
(b) each other Subsidiary Guarantor will waive any rights it may have by reason
of the performance of its obligations under the Financing Agreements to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any right of the Lender under any Financing Agreement or of any other security
taken under, or in connection with, any Financing Agreement where the rights or
security are granted by or in relation to the assets of the retiring Subsidiary
Guarantor.
Section 23.9 Releases. Each Subsidiary Guarantor consents and agrees that,
without notice to or by such Subsidiary Guarantor and without impairing,
releasing, abating, deferring, suspending, reducing, terminating or otherwise
affecting the obligations of such Subsidiary Guarantor hereunder, the Lender, in
the manner provided herein, by action or inaction, may:
(a) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, this Agreement;
(b) assign, sell or transfer, or otherwise dispose of, any one or more of the
Letters of Credit, the Cash Draw Facility Loans and any Obligations hereunder;
(c) grant waivers, extensions, consents and other indulgences to any Obligor in
respect of this Agreement;
(d) amend, modify or supplement in any manner and at any time (or from time to
time) this Agreement including, without limitation, by any increase in the
amount of the Obligations or any Letter of Credit or any Cash Draw Facility Loan
or any change in interest rates or make whole or swap breakage determinations;

 

61



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(e) release or substitute any one or more of the endorsers or guarantors of the
Guaranteed Obligations whether parties hereto or not;
(f) sell, exchange, release or surrender any property at any time pledged or
granted by the Company or any Subsidiary Guarantor as security in respect of the
Guaranteed Obligations in accordance with the agreement or instrument granting
any such security;
(g) exchange, enforce, waive, or release, by action or inaction, any security
for the Guaranteed Obligations or any other guarantee of any of the Letters of
Credit, the Cash Draw Facility Loans or Obligations hereunder; and
(h) do any other act or event which could have the effect of releasing the
Subsidiary Guarantor from the full and complete performance of its obligations
hereunder.
Section 23.10 Marshaling. Each Subsidiary Guarantor consents and agrees that:
(a) the Lender shall be under no obligation to marshal any assets in favor of
any Subsidiary Guarantor or against or in payment of any or all of the
Guaranteed Obligations; and
(b) to the extent the Company makes a payment or payments to the Lender, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside, or required, for any of the
foregoing reasons or for any other reason, to be repaid or paid over to a
custodian, trustee, receiver, or any other party under any bankruptcy law,
common law, or equitable cause, then to the extent of such payment or repayment,
the obligation or part thereof intended to be satisfied thereby shall be revived
and continued in full force and effect as if said payment or payments had not
been made and each Subsidiary Guarantor shall be primarily liable for such
obligation.
Section 23.11 Liability. Each Subsidiary Guarantor agrees that the liability of
each Subsidiary Guarantor in respect of this Section 23 shall be immediate, and
shall not be contingent upon the exercise or enforcement by the Lender of
whatever remedies the Lender may have against the Company or the enforcement of
any Lien or realization upon any security the Lender may at any time possess.
Section 23.12 Character of Obligation. The Guaranty set forth in this Section 23
is a primary and original obligation of each Subsidiary Guarantor and is an
absolute, unconditional, continuing and irrevocable guarantee of payment and
performance (and not of collectability) and shall remain in full force and
effect until the full, final and indefeasible payment in cash of the Guaranteed
Obligations without respect to future changes in conditions, except as provided
in Section 9.11.
The obligations of each Subsidiary Guarantor under this Subsidiary Guarantee
Agreement and the rights of the Lender to enforce such obligations by any
proceedings, whether by action at law, suit in equity or otherwise, shall not be
subject to any reduction, limitation, impairment or termination, whether by
reason of any claim of any character whatsoever or otherwise, including, without
limitation, claims of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense, set-off, counterclaim, recoupment or
termination whatsoever.

 

62



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:
(a) any default, failure or delay, willful or otherwise, in the performance by
any Obligor of any obligations of any kind or character whatsoever of such
Obligor;
(b) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of any Obligor or any other Person or in respect of the property of
any Obligor or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation or winding up of any Obligor or any other Person;
(c) impossibility or illegality of performance on the part of any Obligor of its
obligations under any Financing Agreement or any other instruments or
agreements;
(d) the validity or enforceability of any Financing Agreement or any other
instruments or agreements;
(e) in respect of any Obligor or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to any Obligor
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotions, acts of terrorism, acts of God or
the public enemy, delays or failure of suppliers or carriers, inability to
obtain materials, action of any federal or state regulatory body or agency,
change of law or any other causes affecting performance, or any other force
majeure, whether or not beyond the control of any Obligor or any other Person
and whether or not of the kind hereinbefore specified;
(f) any attachment, claim, demand, charge, lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, debt, obligations or liabilities of any charter, foreseen
or unforeseen, and whether or not valid, incurred by or against any Person, or
any claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by any Person, or against any sums payable under any Financing
Agreement, so that such sums would be rendered inadequate or would be
unavailable to make the payments herein provided;
(g) any order, judgment, decree, law, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by any party of its respective obligations under any instruments; or

 

63



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(h) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Subsidiary Guarantor in respect of the obligations of
any Subsidiary Guarantor under this Subsidiary Guarantee Agreement.
Section 23.13 Election to Perform Obligations. Any election by any Subsidiary
Guarantor to pay or otherwise perform any of the obligations of any Obligor
under any Financing Agreement, whether pursuant to this Section 23 or otherwise,
shall not release such Obligor from such obligations (except to the extent such
obligation is indefeasibly paid or performed) or any of such Obligor’s other
obligations under this Agreement.
Section 23.14 No Election. The Lender shall have the right to seek recourse
against each Subsidiary Guarantor to the fullest extent provided for in this
Section 23 and elsewhere as provided in this Agreement, and against the Company,
to the full extent provided for in this Agreement. Each Subsidiary Guarantor
hereby acknowledges that it has other undertakings in this Agreement and running
in favor of the Lender that are separate and apart from its obligations under
this Section 23. No election to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of the right
of the Lender to proceed in any other form of action or proceeding or against
other parties unless the Lender has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender against the Company or any Subsidiary Guarantor under
any document or instrument evidencing obligations of the Company or such
Subsidiary Guarantor to the Lender shall serve to diminish the liability of such
Subsidiary Guarantor under this Agreement (including, without limitation, this
Section 23) except to the extent that the Lender finally and unconditionally
shall have realized payment of the Guaranteed Obligations by such action or
proceeding, notwithstanding the effect of any such action or proceeding upon
such Subsidiary Guarantor’s right of subrogation against the Company.
Section 23.15 [Intentionally Omitted].
Section 23.16 Other Enforcement Rights. The Lender may proceed to protect and
enforce the Subsidiary Guarantee Agreement under this Section 23 by suit or
suits or proceedings in equity, at law or in bankruptcy, and whether for the
specific performance of any covenant or agreement contained in this Section 23
or in execution or aid of any power herein granted or for the recovery of
judgment for or in respect of the Guaranteed Obligations or for the enforcement
of any other proper, legal or equitable remedy available under applicable law.
Section 23.17 Restoration of Rights and Remedies. If the Lender shall have
instituted any proceeding to enforce any right or remedy in this Section 23 and
such proceeding shall have been discontinued or abandoned for any reason, or
shall have been determined adversely to the Lender, then and in every such case
the Lender, the Company and each Subsidiary Guarantor shall, except as may be
limited or affected by any determination in such proceeding, be restored
severally and respectively to their respective former positions hereunder and
thereunder, and thereafter the rights and remedies of the Lender shall continue
as though no such proceeding had been instituted.

 

64



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 23.18 Survival. So long as the Guaranteed Obligations shall not have
been fully and finally performed and indefeasibly paid, the obligations of each
Subsidiary Guarantor under this Section 23 shall survive the payment in full of
all amounts payable under this Agreement and the other Financing Agreements and
cancellation, expiration or cash collateralization of all Letters of Credit or
receipt of Credit Support with respect to all Letters of Credit.
Section 23.19 Miscellaneous. So long as the Guaranteed Obligations owed by the
Company shall not have been fully and finally performed and indefeasibly paid,
each Subsidiary Guarantor (to the fullest extent that it may lawfully do so)
expressly waives any claim of any nature arising out of any right of indemnity,
contribution, reimbursement or any similar right in respect of any payment made
by such Subsidiary Guarantor on or with respect to such Guaranteed Obligations
under this Section 23 or in connection with this Section 23 or otherwise, or any
claim of subrogation arising with respect to any such payment made under this
Section 23 or otherwise, against any Obligor or the estate of such Obligor
(including Liens on the property of such Obligor or the estate of such Obligor),
in each case if, and for so long as, such Obligor is the subject of any
proceeding brought under any bankruptcy, reorganization, arrangement,
insolvency, administration, readjustment of debt, dissolution or liquidation law
of any jurisdiction, whether now or hereafter in effect, and further agrees that
it will not file any claims against such Obligor or the estate of such Obligor
in the course of such proceeding in respect of the rights referred to in this
Section 23, and further agrees that the Lender may specifically enforce the
provisions of this Section 23 This clause creates a promise which is intended to
create obligations enforceable at the suit of the Lender.
If an Event of Default exists, then the Lender shall have the right to declare
all of the Guaranteed Obligations to be, and such Guaranteed Obligations shall
thereupon become, forthwith due and payable, without any presentment, demand,
protest or other notice of any kind, all of which have been expressly waived by
the Company and the Subsidiary Guarantors, and notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such Guaranteed
Obligations from becoming automatically due and payable) as against the Company.
In any such event, the Lender shall have immediate recourse to such Subsidiary
Guarantor to the fullest extent set forth herein.
Section 23.20 Limitation. Anything herein to the contrary notwithstanding, the
liability of each Subsidiary Guarantor under this Agreement shall in no event
exceed an amount equal to the maximum amount which can be legally guaranteed by
such Subsidiary Guarantor under applicable laws relating to the insolvency of
debtors and fraudulent conveyance.
Section 23.21 Written Notice. Notwithstanding any other provision of this
Section 23, in the event of any acceleration of the Obligations in accordance
with the provisions of Section 12 hereof, any requirement of written notice to,
or demand of, the Subsidiary Guarantors pursuant to this Section 23 shall be
deemed automatically satisfied upon such acceleration without further action on
the part of the Lender (notwithstanding any stay, injunction or other
prohibition preventing any notice, demand or acceleration).

 

65



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 23.22 Unenforceability of Obligations. As a separate and continuing
undertaking, each Subsidiary Guarantor unconditionally and irrevocably
undertakes to the Lender that, should any Guaranteed Obligations not be
recoverable against such Subsidiary Guarantor under this Subsidiary Guarantee
Agreement on the footing of a guarantee for any reason, including, without
limitation, a provision of this Subsidiary Guarantee Agreement or an obligation
(or purported obligation) of any Obligor to pay any Guaranteed Obligation being
or becoming void, voidable, unenforceable or otherwise invalid, and whether or
not that reason is or was known to the Lender, and whether or not that reason
is:
(a) a defect in or lack of powers affecting any Obligor, or the irregular
exercise of those powers; or
(b) a defect in or lack of authority by a Person purporting to act on behalf of
any Obligor; or
(c) a dissolution, change in status, constitution or control, reconstruction or
reorganization of any Obligor (or the commencement of steps to effect the same),
then such Subsidiary Guarantor will, as a separate and additional obligation
under this Subsidiary Guarantee Agreement, indemnify the Lender immediately on
demand against the amount which the Lender would otherwise have been able to
recover (on a full indemnity basis). In this Section 23.22 the expression
“Guaranteed Obligations” includes any Indebtedness which would have been
included in that expression but for anything referred to in this clause.
Section 23.23 Contribution. To the extent of any payments made under this
Subsidiary Guarantee Agreement, each Subsidiary Guarantor making such payment
shall have a right of contribution from the other Subsidiary Guarantors, but
such Subsidiary Guarantor covenants and agrees that such right of contribution
shall be subordinate in right of payment to the rights of the Lender for which
full payment has not been made or provided for and, to that end, such Subsidiary
Guarantor agrees not to claim or enforce any such right of contribution unless
and until all sums due and payable under this Agreement have been fully and
irrevocably paid and discharged.
Section 23.24 Additional Security. This Subsidiary Guarantee Agreement is in
addition to and is not in any way prejudiced by any other security now or
subsequently held by the Lender.
Section 23.25 Limitations – UK. This Subsidiary Guarantee Agreement does not
apply to any liability to the extent that it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance within the
meaning of ss678-79 of the Companies Act 2006.
Section 23.26 Limitations – Spain. This Subsidiary Guarantee Agreement does not
apply to any liability to the extent it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance under Article 81
of the Spanish Joint Stock Company Law (Real Decreto Legislativo 1564/1989, de
22 de Diciembre, por el que se aprueba el Texto Refundido de la Ley de
Sociedades Anónimas) and/or under Article 40.5 of the Spanish Private Limited
Companies Law (Ley 2/1995, de 23 de marzo, de Sociedades de Responsabilidad
Limitada). Further, the maximum amount of any guarantee provided by a Spanish
Obligor shall be limited to the amount that would make the net worth of the
Spanish Guarantor reduce to two thirds of its share capital, or, in any case, to
the amount that would render the Spanish Obligor unable to pay its debts as they
fall due or need to enter into negotiations with its creditors and/or file for
the opening of bankruptcy (concurso) proceedings minus one euro.

 

66



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 23.27 Limitations – Hong Kong. This Subsidiary Guarantee Agreement does
not apply to any liability to the extent it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance within the
meaning of Section 47A of the Companies Ordinance (Cap.32) of the Laws of Hong
Kong.
Section 23.28 Limitations – Germany. (a) The Lender agrees that its right to
enforce any guarantee or indemnity granted by a Subsidiary Guarantor
incorporated in Germany which is constituted in the form of a limited
partnership (Kommanditgesellschaft) with a limited liability company
(Gesellschaft mit beschränkter Haftung) as general partner (GmbH & Co. KG) or a
limited liability company (Gesellschaft mit beschränkter Haftung – GmbH) (each a
“Relevant German Obligor”) shall, if and to the extent that such guarantee or
indemnity is an up-stream or cross-stream security which secures liabilities of
the Relevant German Obligor’s shareholders or of an affiliated company
(verbundenes Unternehmen) of any such shareholder within the meaning of §15 of
the German Stock Corporation Act (Aktiengesetz) of such Relevant German Obligor,
at all times be limited if and to the extent that (i) the enforcement of the
guarantee granted by the Relevant German Obligor would cause the Relevant German
Obligor’s, and, in the case of a GmbH & Co. KG, also such Relevant German
Obligor’s general partner’s, assets (the calculation of which shall include all
items set forth in §266(2) A, B, and C of the German Commercial Code
(Handelsgesetzbuch) less the Relevant German Obligor’s or in the case of a GmbH
& Co. KG, such Relevant German Obligor’s general partner’s, liabilities (the
calculation of which shall take into account the captions reflected in §266(3)
B, C (but disregarding, for the avoidance of doubt, the Relevant German
Obligor’s liabilities under this Agreement and D of the German Commercial Code)
(the “Net Asset”), being less than its respective registered share capital
(Stammkapital) plus reserves for its own shares (Rücklage für eigene Anteile)
(the aggregate of the registered share capital and the reserves for its own
shares, the “Protected Capital”) (Begüendung einer Unterbilanz) or (ii) where
the amount of the Relevant German Obligor’s Net Assets (or the Net Assets of its
general partner if the Relevant German Obligor is a GmbH & Co. KG) are already
less than its Protected Capital causing such amount to be further reduced
(Vertiefung einer Unterbilanz).
(b) For the purposes of the calculation of the amounts to which enforcement is
limited, the following balance sheet items shall be adjusted as follows:
(i) the amount of any increase after the Effective Date of the Relevant German
Obligor’s, or, in the case of a German GmbH & Co. KG, its general partner’s,
registered share capital (1) which has been effected without the prior written
consent of the Lender and which is made out of retained earnings (Kapitalerhöhug
aus Gesellschaftsmitteln) or (2) to the extent that it is not fully paid up
shall be deducted from the share capital; and
(ii) loans and other contractual liabilities incurred in violation of any
Financing Agreement shall be disregarded.

 

67



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(c) The limitations set out in paragraphs (a) and (b) above shall only apply if:
(i) within five (5) Business Days following the receipt of notice of enforcement
of the guarantee the managing directors of the Relevant German Obligor have
confirmed in writing to the Lender (A) to what extent the guarantee is an
up-stream or cross-stream security and (B) the amount which cannot be enforced
due to it causing the Net Assets of the Relevant German Obligor to fall below
its stated share capital and such confirmation is supported by interim financial
statements up to the end of the last completed calendar month (the “Management
Determination”); or
(ii) within ten (10) Business Days from the date the Lender has contested the
Management Determination the Lender receives an up to date balance sheet
drawn-up by a firm of auditors of international standard and repute together
with a determination of the Net Assets. Such balance sheet and determination of
Net Assets shall be prepared in accordance with accounting principles pursuant
to the German Commercial Code (Handelsgesetzbuch) and be based on the same
principles that were applied when establishing the previous year’s balance
sheet.
(d) Should the Relevant German Obligor fail to deliver such balance sheets
and/or determinations of the Net Assets within the time periods referred to
above, the Lender shall be entitled to enforce the security granted under this
Agreement subject only to paragraphs (a) and (b) above.
(e) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of:
(i) the enforcement of the guarantee to the extent such guarantee guarantees
obligations of a Subsidiary Guarantor incorporated in Germany itself or
obligations of any of its Wholly-Owned Subsidiaries; or
(ii) the enforcement of any claim of the Lender against the Company (in such
capacity) under this Agreement.
Section 23.29 Limitations – the Netherlands. The guarantee and indemnities
contained in this Section 23 do not apply to any liability to the extent that
that liability would result in any Subsidiary Guarantor violating any applicable
financial assistance laws.
Section 23.30 U.S. Guarantors. (a) In this Subsection:
“fraudulent transfer law” means any applicable bankruptcy and fraudulent
transfer and conveyance statute and any related case law of the United States of
America or any State thereof (including the District of Columbia); and
terms used in this Section 23.30 are to be construed in accordance with the
fraudulent transfer laws.

 

68



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(b) Each U.S. Guarantor acknowledges that:
(i) it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Financing Agreements;
(ii) those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any fraudulent transfer law; and
(iii) the Lender has acted in good faith in connection with the guarantee given
by that U.S. Guarantor and the transactions contemplated by the Financing
Agreements.
(c) The Lender agrees that each U.S. Guarantor’s liability under this Section 23
is limited so that no obligation of, or transfer by, any U.S. Guarantor under
this Section 23 is subject to avoidance and turnover under any fraudulent
transfer law.
(d) Each U.S. Guarantor represents and warrants to the Lender that:
(i) the fair value of its consolidated assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP;
(ii) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its or their debts as
they become absolute and matured;
(iii) it is able to realize upon its or their assets and pay its or their debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business;
(iv) it has not incurred and does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature;
(v) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital; and
(vi) it has not made a transfer or incurred an obligation under this Agreement
or any other Financing Agreement with the intent to hinder, delay or defraud any
of its present or future creditors.
(e) Each acknowledgement, representation and warranty:
(i) in Section 23.30(b) is made by each U.S. Guarantor on the Effective Date;
(ii) in Section 23.30(d) is made on the Effective Date by each U.S. Guarantor on
an individual basis or in the case of a U.S. Guarantor that has Subsidiaries
that are also Subsidiary Guarantors, on the basis of the consolidated assets and
liabilities of that U.S. Guarantor and its Subsidiaries that are Subsidiary
Guarantors;
(iii) in this Section 23.30 is deemed to be repeated whenever a representation
is deemed to by repeated under any Financing Agreement; and

 

69



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(iv) in this Section 23.30 is, when repeated, applied to the circumstances
existing at the time of repetition.
Section 23.31 Limitation on Pyramid Freight. Under this Section 23.31 the
liability of Pyramid Freight BVI is limited to the aggregate amount generated
from any of its assets not located in South Africa. Notwithstanding any term of
this Section 23.31, nothing in this Section will result in Pyramid Freight,
South Africa being liable to apply assets located in South Africa in respect of
this Agreement.
Section 23.32 Limitations – Belgium. This Subsidiary Guarantee Agreement does
not apply to any liability to the extent it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance under Articles
329, 430 and/or 629 of the Belgian Corporate Code (Code des Sociétés).
Section 23.33 Limitations – Singapore. This Subsidiary Guarantee Agreement does
not apply to any liability to the extent it would result in this Subsidiary
Guarantee Agreement constituting unlawful financial assistance within the
meaning of Section 76 of the Companies Act (Cap 50) of the Statutes of the
Republic of Singapore.
Section 23.34 Irish Obligors. The Lender agrees that the liability of each Irish
Obligor under this Section 23 does not apply or extend to any liability to the
extent that it would result in this Subsidiary Guarantee Agreement constituting
unlawful financial assistance within the meaning of Section 60 (as amended) of
the Companies Act 1963 of Ireland.
Section 23.35 Guarantor Intent. Without prejudice to the generality of
Section 23.4 (Waiver of Defenses), each Subsidiary Guarantor expressly confirms
that it intends that this Subsidiary Guarantee Agreement shall extend from time
to time to any (however fundamental) variation, increase, extension or addition
of or to any of the Financing Agreements and/or any facility or amount made
available under any of the Financing Agreements for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital: enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.
SECTION 24 MISCELLANEOUS
Section 24.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement and the other Financing Agreements by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent Lender)
whether so expressed or not.
Section 24.2 Payments Due on Non-Business Days. Anything in this Agreement or in
any other Financing Agreement to the contrary notwithstanding, any payment
required hereunder that is due on a date other than a Business Day shall be made
on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day.

 

70



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 24.3 Accounting Terms. (a) All accounting terms used herein or in any
other Financing Agreement which are not expressly defined in this Agreement or
such other Financing Agreement have the meanings respectively given to them in
accordance with GAAP. Except as otherwise specifically provided herein, all
computations made pursuant to this Agreement or in any other Financing Agreement
shall be made in accordance with GAAP, and all financial statements shall be
prepared in accordance with GAAP. Notwithstanding anything to the contrary
herein, for purposes of determining compliance with the financial covenants
contained in this Agreement or any other Financing Agreement, any election by
the Company to measure an item of Indebtedness using fair value (as permitted by
Accounting Standards Codification Section 825-10-25 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.
(b) If there is a change in GAAP after the Effective Date that will effect the
calculation of any financial covenant contained in Section 9 or Section 10, then
after the announcement but prior to the implementation of any such changes the
Company shall, in consultation with its independent accountants, negotiate in
good faith with the Lender for a period of at least 90 days to make any
necessary adjustments to such covenant or any component of financial
computations used to calculate such covenant to provide the Lender with
substantially the same protection as such covenant intended to provide prior to
the relevant change in GAAP. During such 90-day period and in the event that no
agreement is reached by the end of such 90-day negotiation period, then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect at the Effective Date and each subsequent compliance certificate
delivered to the Lender pursuant to Section 7.2 shall include detailed
reconciliations reasonably satisfactory to the Lender as to the effect of such
change in GAAP with respect to the relevant covenants (including an independent
auditors certificate if so reasonably requested by the Lender).
Section 24.4 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 24.5 Construction, Etc. Each covenant contained herein and in any other
Financing Agreement shall be construed (absent express provision to the
contrary) as being independent of each other covenant contained herein and in
such other Financing Agreement, so that compliance with any one covenant shall
not (absent such an express contrary provision) be deemed to excuse compliance
with any other covenant. Where any provision herein refers to action to be taken
by any Person, or which such Person is prohibited from taking, such provision
shall be applicable whether such action is taken directly or indirectly by such
Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement and the other Financing Agreements shall be deemed to be a part hereof
and thereof, as the case may be.
Section 24.6 Counterparts. This Agreement and the other Financing Agreements may
be executed in any number of counterparts, each of which shall be an original
but all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.

 

71



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

Section 24.7 Third Party Rights. (a) Unless expressly provided to the contrary
in a Financing Agreement, a person who is not a party has no right under the
Contracts (Rights of Third Parties) Act 1999 (the “Third Parties Act”) to
enforce or to enjoy the benefit of any term of this Agreement.
(b) Notwithstanding any term of any Financing Agreement, the consent of any
person who is not a party is not required to rescind or vary this Agreement at
any time.
Section 24.8 Governing Law. This Agreement and any non-contractual obligations
arising out of or in connection with it are governed by English law.
Section 24.9 Jurisdiction and Process; Waiver of Jury Trial. (a) Jurisdiction.
(i) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).
(ii) The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no party to this Agreement
will argue to the contrary.
(iii) This Section 24.9(a) is for the benefit of the Lender only. As a result,
the Lender shall not be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Lender
may take concurrent proceedings in any number of jurisdictions.
(b) Service of Process. Without prejudice to any other mode of service allowed
under any relevant law, each Obligor (other than an Obligor incorporated in
England and Wales):
(i) irrevocably appoints UTi Worldwide (UK) Limited as its agent for service of
process in relation to any suit, action or proceedings brought by Nedbank, or
their successors and assigns, before any English court arising out of or in
connection with either this Agreement or Financing Agreements which are
expressed to be governed by English Law, including but not limited to the
Subsidiary Guarantee Agreement;
(ii) agrees that failure by a process agent to notify the relevant Obligor of
the process will not invalidate the proceedings concerned;
(iii) undertakes, if UTi Worldwide (UK) Limited is unable for any reason to act
as agent for service of process, immediately (and in any event within ten days
of such event taking place) to appoint another agent on terms acceptable to
the Lender, failing which the Lender may appoint another agent for this purpose;
and

 

72



--------------------------------------------------------------------------------



 



      UTi Worldwide Inc.   Nedbank Facilities Agreement

(iv) expressly agrees and consents to the provisions of Clause 24.8 (Governing
law) and this Clause 24.9 (Jurisdiction and Process).
UTi Worldwide (UK) Limited agrees that such service of process may be made upon
the Obligors at UTi Worldwide (UK) Limited’s registered office, located at
Reading Cargo Centre, Hyperion Way, Rose Kiln Lane, Reading, Berkshire RG2 0JS,
from time to time until such time as the Obligors provide written notice to
Nedbank designating another agent or location of process, and includes therewith
a consent by such other agent consenting to its appointment to receive such
process on behalf of the Obligors.
Section 24.10 Obligation to Make Payment in Dollars. Any payment on account of
an amount that is payable hereunder or under any other Financing Agreement in
Dollars which is made to or for the account of the Lender in any other currency,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of any Obligor, shall constitute
a discharge of the obligation of the Obligors under this Agreement or such other
Financing Agreements only to the extent of the amount of Dollars which the
Lender could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above. If the amount of Dollars that could be
so purchased is less than the amount of Dollars originally due to the Lender,
each Obligor agrees, jointly and severally, to the fullest extent permitted by
law, to indemnify and save harmless the Lender from and against all loss or
damage arising out of or as a result of such deficiency. This indemnity shall,
to the fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Financing Agreements, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by the Lender from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the other Financing Agreements or under any judgment or order. As used
herein the term “London Banking Day” shall mean any day other than Saturday or
Sunday or a day on which commercial banks are required or authorized by law to
be closed in London, England.
Section 24.11 No Novation. It is the intent of the parties hereto that this
Agreement not constitute a novation of the obligations and liabilities of the
parties under the Existing Facility and that this Agreement amend and restate in
its entirety the Existing Facility and re-evidence the Obligations outstanding
on the Effective Date as contemplated hereby.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
* * * * *

 

73



--------------------------------------------------------------------------------



 



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Obligors.

            Very truly yours,

UTi WORLDWIDE INC.
      By  /s/ Craig Braun         Duly Authorized Signatory (acting pursuant
to,        and in accordance with, an empowering resolution of the Board of
Directors of UTi Worldwide Inc.)   

 

 



--------------------------------------------------------------------------------



 



            UTI (AUST) PTY LIMITED, ACN 006 734 747
UTI LOGISTICS N.V.
UTI BELGIUM N.V.
GODDARD COMPANY LIMITED
UTI INTERNATIONAL INC.
PYRAMID FREIGHT (PROPRIETARY) LIMITED
UTI CANADA CONTRACT LOGISTICS INC.
UTI, CANADA, INC.
UTI DEUTSCHLAND GMBH
UTI NETWORKS LIMITED
UTI (HK) LIMITED
UTI NEDERLAND B.V.
UTI GLOBAL SERVICES B.V.
UTI TECHNOLOGY SERVICES PTE LTD.
UTI WORLDWIDE (SINGAPORE) PTE LTD.
SERVICIOS LOGISTICOS INTEGRADOS SLI, S.A.
UTI IBERIA S.A.
UTI WORLDWIDE (UK) LIMITED
UTI, UNITED STATES, INC.
UTI INTEGRATED LOGISTICS, INC.
MARKET TRANSPORT, LTD.
INTRANSIT, INC.
SAMMONS TRANSPORTATION, INC.
UTI INVENTORY MANAGEMENT
SOLUTIONS INC
CONCENTREK, INC.
      By  /s/ Craig Braun         Authorized Signatory         

 

 



--------------------------------------------------------------------------------



 



         

This Agreement is hereby accepted and agreed to as of the date thereof.

            NEDBANK LIMITED, acting through its London
Branch, as Lender (and Issuing Bank)
      By:   /s/ Graham Hardy         Name:   Graham Hardy        Title:  
Treasurer London              By:   /s/ David Sidgwick         Name:   David
Sidgwick        Title:   Authorized Signatory   

 

 



--------------------------------------------------------------------------------



 



         

DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“2006 Notes” means those certain 6.31% Senior Unsecured Guaranteed Notes due
July 13, 2011 issued by the Company on June 13, 2006.
“2009 Covenants” means each of the covenants set forth in Sections 9.8. 9.12,
10.2, 10.3 and 10.15 of the 2009 Note Purchase Agreement.
“2009 Note Purchase Agreement” means the Note Purchase Agreement dated as of
July 9, 2009 among the Company, the subsidiary guarantors (as defined therein)
and the purchasers of the US$55,000,000 principal amount of 8.06% Senior
Unsecured Guaranteed Notes due August 9, 2014, as amended, modified, replaced or
refinanced from time to time.
“2009 Notes” means the notes issued under the 2009 Note Purchase Agreement, all
as amended, modified, replaced or refinanced from time to time.
“2011 Agreements” means this Agreement, the other Global Credit Facilities, the
Notes Financing Agreements and the South African Facilities.
“2011 Note Purchase Agreement” means the Note Purchase Agreement dated as of
June 24, 2011 among the Company, the Subsidiary Guarantors and the purchasers of
the $150,000,000 principal amount of 3.67% Senior Unsecured Guaranteed Notes due
August 24, 2018, as amended, modified, replaced or refinanced from time to time.
“2011 Notes” means the notes issued under the 2011 Note Purchase Agreement, all
as amended, modified, replaced or refinanced from time to time.
“action” taken in connection with insolvency proceedings includes a Dutch entity
having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).
“Additional Guarantor” is defined in Section 9.10.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to any Obligor, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of such Obligor or any Subsidiary or any Person of which such
Obligor and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
SCHEDULE B
(to Nedbank Facilities Agreement)

 

 



--------------------------------------------------------------------------------



 



“Agreement” means (a) prior to the Effective Date, the Existing Facility, and
(b) thereafter, this Amended and Restated Letter of Credit and Cash Draw
Agreement, dated as of June 24, 2011, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“Alternative Market Disruption Event” is defined in Section 2.13(c).
“Alternative Reference Bank Rate” is defined in Section 2.14.
“Alternative Reference Banks” means, in relation to a Cash Draw Facility Loan,
the principal London offices of Deutsche Bank, UBS AG and Bank of America N.A.
or such other banks as may be appointed by the Lender in consultation with the
Company.
“Applicable Jurisdiction” means the British Virgin Islands, Australia, Canada or
any province thereof, Germany, Guernsey, Hong Kong, the Netherlands, Spain, the
United Kingdom, the United States of America or any State thereof, Belgium,
Ireland, Singapore and any other jurisdiction of incorporation or organization
of a Subsidiary Guarantor.
“Availability Period” means, in relation to the Cash Draw Facility, subject to
the earlier cancellation by the Company pursuant to Section 2.4, (a) the initial
period from and including the Effective Date to and including the date that is
three years after the Effective Date and (b) the period from and including the
date that is three years after the Effective Date to and including the earlier
of (1) the date that is 360 days after written notice to cancel the Cash Draw
Facility from one party hereto and (2) the date on which an Event of Default has
occurred.
“Bank of the West Facility” means the Credit Agreement dated as of June 24, 2011
between the Company, the Subsidiary Guarantors thereunder and the Bank of the
West.
“Base Reference Banks” means, in relation to LIBOR and Mandatory Cost and
Mandatory Cost the principal London offices of Barclays Bank PLC, HSBC PLC and
The Royal Bank of Scotland PLC or such other banks as may be appointed by the
Lender in consultation with the Company.
“Base Reference Bank Rate” means the arithmetic average of rates provided by the
Base Reference Banks.
“BBBEE” means Broad Based Black Economic Empowerment or any successor
legislation in South Africa.
“Belgium Facility” means the credit facility between KBC Bank NV (or an
affiliate or subsidiary thereof) and the Company and/or one or more of its
Subsidiaries, which is expected to include an approximately EUR 10,000,000
revolving credit facility and an approximately EUR 15,000,000 guarantee
facility.
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in London, England or South Africa are required or authorized
to be closed.

 

B-2



--------------------------------------------------------------------------------



 



“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Cash Draw Facility” means the overdraft facility made available under this
Agreement as described in Section 2.
“Cash Draw Facility Commitment” means US $35,000,000 committed overdraft
facility, to the extent not cancelled, reduced or transferred by it under this
Agreement.
“Cash Draw Facility Loan” means a loan made or to be made under the Cash Draw
Facility or the principal amount outstanding for the time being of that loan.
“CASS” means the Cargo Air Settlement System of Cargo Network Services Corp., a
Subsidiary of the International Air Transport Association.
“CASS Agreement” means that certain Cargo Agency and Authorized Intermediary
Agreement, dated 31st December, 2001 between The Cargo Network Services
Corporation and UTi, United States, Inc., as such is amended, restated or
replaced from time to time.
“Cession in Security Agreement” means the cession in security agreement between
Pyramid Freight, South Africa and Nedbank Limited to secure the obligations of
members of the South African Group under the South African Facilities.
“Change of Control” means any of the following events or circumstances:
(i) if any person (as such term is used in section 13(d) and section 14(d)(2) of
the Exchange Act as in effect on the Effective Date) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange
Act), become the “beneficial owners” (as such term is used in Rule 13d-3 under
the Exchange Act as in effect on the Effective Date), directly or indirectly, of
more than 50% of the total voting power of all classes then outstanding of the
Company’s voting stock, or
(ii) the acquisition after the Effective Date by any person (as such term is
used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on
the Effective Date) or related persons constituting a group (as such term is
used in Rule 13d-5 under the Exchange Act as in effect on the Effective Date) of
(a) the power to elect, appoint or cause the election or appointment of at least
a majority of the members of the board of directors of the Company, through
beneficial ownership of the capital stock of the Company or otherwise, or
(b) all or substantially all of the properties and assets of the Company.
“Civil Procedural Law” is defined in Section 9.18.
“Closing” means June 24, 2011.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

B-3



--------------------------------------------------------------------------------



 



“Commitment” means the LC Commitment and the Cash Draw Facility Commitment.
“Company” means UTi Worldwide Inc., a BVI Business Company incorporated under
the laws of the British Virgin Islands with BVI company number 141257 or any
successor that becomes such in the manner prescribed in Section 10.7.
“Confidential Information” is defined in Section 21.
“Consolidated EBITDA” means the consolidated net Pre-taxation Profits of the
Group for a Measurement Period:
(a) including the net Pre-taxation Profits of a member of the Group or business
or assets acquired by a member of the Group during that Measurement Period for
the part of that Measurement Period when it was not a member of the Group and/or
the business or assets were not owned by a member of the Group; but
(b) excluding the net Pre-taxation Profits attributable to any member of the
Group or to any business or assets sold during that Measurement Period, and
(c) excluding (except for purposes of Section 9.15) any non-cash impairments or
write-ups of intangible assets,
and all as adjusted by:
(i) adding back Consolidated Interest Payable;
(ii) for purposes of Section 9.15 only, taking no account of any extraordinary
item (or any exceptional items); and
(iii) adding back depreciation and amortization.
“Consolidated Fixed Charges” means the sum of (a) Consolidated Interest Payable
and (b) all scheduled principal payments (excluding payments on revolving
borrowings which can be re-borrowed) on Indebtedness for the 12 months
immediately succeeding such date.
“Consolidated Interest Payable” means all interest and other financing charges
(whether, in each case, paid, payable or capitalized) incurred by the Group
during a Measurement Period.
“Consolidated Net Worth” means at any time the aggregate of:
(a) the amount paid up or credited as paid up on the issued share capital of the
Company; and
(b) the net amount standing to the credit (or debit) of the consolidated
reserves of the Group,

 

B-4



--------------------------------------------------------------------------------



 



based on the latest published consolidated balance sheet of the Company (the
“latest balance sheet”) but adjusted by:
(i) deducting any amount attributable to any mandatorily redeemable preference
shares redeemable before the Final Maturity Date;
(ii) deducting any dividend or other distribution proposed, declared or made by
the Company (except to the extent it has been taken into account in the latest
balance sheet); and
(iii) deducting any amount attributable to an upward revaluation of assets after
the date of the Original Financial Statements or, in the case of assets of a
company which becomes a member of the Group after that date, the date on which
that company becomes a member of the Group.
“Consolidated Tangible Assets” means Consolidated Total Assets less all
intangible assets of the Group.
“Consolidated Total Assets” means, at any time, the total assets of the Group as
of such time determined in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.
“Consolidated Total Debt” means, without duplication,
(a) all Indebtedness of the Group on a consolidated basis plus
(b) any liability arising from any deferred payment agreements arranged
primarily as a method of raising finance or financing the acquisition of an
asset; and
(c) any Guaranty of a member of the Group with respect to liabilities of the
type referred to in clause (b) above.
“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Credit Date” means the date of the issuing of a Letter of Credit or the date on
which the relevant Cash Draw Facility Loan is to be made.
“Credit Support” is defined in Section 3.5(b).
“Current Account” means the account of the Company with Nedbank, Account
No. 04198003; provided that payments denominated in Dollars with respect to the
Cash Draw Facility, the Company shall make payment to Wachovia Bank, National
Association, New York, International Branch, Account No. 2000193000423 in the
name of Nedbank, London, reference account number 04198003, in the name of UTI
WW Inc.
“Debt Service Ratio” means, for any Measurement Period the ratio of
(a) Consolidated EBITDA less distributions, dividends and redemptions on account
of or with respect to capital stock or other equity interests of the Company or
any Subsidiary (other than those (i) required to be paid under agreements
entered into with Persons in order to obtain or maintain BBBEE status and (ii)
those received by the Company or a Subsidiary during such Measurement Period) to
(b) Consolidated Fixed Charges.

 

B-5



--------------------------------------------------------------------------------



 



“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Disclosure Documents” as defined in Section 5.3.
“disposal” where it relates to a German Obligor includes:
(i) the entry into an agreement upon a priority notice (Auflassungsvormerkung);
(ii) an agreement on the transfer of title to a property (Auflassung); and
(iii) the partition of its ownership in a property (Grundstücksteilung).
“Disposition” is defined in Section 10.8.
“Dispute” is defined in Section 24.9(a)(i).
“Distribution” includes if a member of the Group (i) declares, makes or pays any
dividend (or interest on any unpaid dividend), charge, fee or other distribution
(whether in cash or in kind) on or in respect of its share capital (or any class
of its share capital); or (ii) repays or distributes any dividend or share
premium reserve.
“Dollars” or “$” or “U.S.$” means lawful money of the United States of America.
“duly authorized” where it relates to a Dutch Obligor, includes without
limitation:
(i) any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and
(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s).
“Dutch Civil Code” means the Burgerlijk Wetboek.
“Dutch Obligor” means an Obligor incorporated or formed in the Netherlands.
“Effective Date” means June 24, 2011, the date on which the conditions set forth
in Section 4 shall have been satisfied or waived in accordance with the terms
hereof.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

B-6



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Facility” means that certain Letter of Credit Agreement dated July 9,
2009 between and among the Company and the Issuing Bank, as amended from time to
time on or prior to the Effective Date.
“Existing Letters of Credit” is defined in Section 1.1.
“Final Maturity Date” means the Final Maturity Date (as defined in the 2011
Notes).
“financial assistance” where it relates to a Dutch Obligor means any act
contemplated by:

  (i)  
(for a besloten vennootschap) Article 2:207(c) of the Dutch Civil Code; or

  (ii)  
(for a naamloze vennootschap) Article 2:98(c) of the Dutch Civil Code.

“Financing Agreements” means this Agreement and the Subsidiary Guarantee
Agreement in each case, as amended, restated, modified, supplemented, replaced
or refinanced from time to time.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“French Commercial Code” means the Code de Commerce.
“GAAP” means generally accepted accounting principles, standards and practices
as in effect from time to time in the United States, provided that from and
after the date on which the Company is required or elects to adopt IFRS, GAAP
shall mean IFRS as in effect from time to time.
“German Facility” means the credit facility between Commerzbank AG (or an
affiliate or Subsidiary thereof) and the Company and/or one or more of its
Subsidiaries, which is expected to include a revolving credit facility of
approximately EUR 17,000,000.

 

B-7



--------------------------------------------------------------------------------



 



“Global Credit Facilities” means (a) the Bank of the West Facility, (b) the RBS
LC Agreement, (c) this Agreement, (d) the German Facility and (e) the Belgium
Facility, as amended, restated, modified, supplemented, replaced or refinanced
from time to time, and any subsequent agreement or agreements entered into by
one or more members of the Group which are similar to the Global Credit
Facilities or which constitute, taken as a whole, the Group’s main credit
facilities.
“Governmental Authority” means
(a) the government of
(i) the Applicable Jurisdiction or any State or other political subdivision of
either thereof, or
(ii) any other jurisdiction in which any Obligor or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of any Obligor or any Subsidiary, or
(iii) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Group” means the Company and its Subsidiaries.
“guarantee” where it relates to a French Subsidiary includes any cautionnement,
aval and any garantie which is independent from the debt to which it relates.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a) to purchase such indebtedness or obligation or any property constituting
security therefor;
(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

B-8



--------------------------------------------------------------------------------



 



In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Guernsey Obligor” means an Obligor incorporated or formed in the Bailiwick of
Guernsey.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that pose a hazard to health and safety, the removal of which
is required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable law, including, without limitation,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“IFRS” means International Financial Reporting Standards as in effect from time
to time which are adopted by the International Accounting Standards Board.
“Impermissible Qualification” means any qualification or exception set forth in
the audit opinion of the Company’s independent public accountant regarding the
Company’s consolidated financial statements
(1) which is of a “going concern”;
(2) which limits the scope of examination of matters relevant to such
consolidated financial statements in any material respect; or
(3) which relates to the accounting treatment or classification of any item in
such consolidated financial statements and which, as a condition to its removal,
would require any adjustment to such item the effect of which would be to cause
a Default or Event of Default.
Notwithstanding the foregoing, the parties agree that an “Impermissible
Qualification” shall not be deemed to have occurred as a result of any
qualification, limitation, treatment or classification which
(a) is applied or imposed by the Company’s public accountants to public
companies generally;
(b) results from the application or adoption of a new accounting pronouncement
or IFRS; or
(c) which relates to the audit concerning internal control over financial
reporting.
“inability to pay its debts” where it relates to a French Subsidiary includes
that person being in a state of cessation des paiements. Where it relates to a
German Obligor includes that person being in a state of illiquidity
(Zahlungsunfähigkeit) or being overindebted (Überschuldung) or being at risk of
being unable to pay its debts as they fall due (drohende Zahlungsunfähigkeit)
all within the meaning of §17-§19 (each inclusive) German Insolvency Code.

 

B-9



--------------------------------------------------------------------------------



 



“Increased Costs” is defined in Section 2.17(b).
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a) (i) its liabilities for borrowed money and (ii) its redemption obligations
in respect of mandatorily redeemable Preferred Stock redeemable before the Final
Maturity Date;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c) (i) all liabilities which would appear on its balance sheet in accordance
with GAAP in respect of Capital Leases and (ii) all liabilities which would
appear on its balance sheet in accordance with GAAP in respect of Synthetic
Leases assuming such Synthetic Leases were accounted for as Capital Leases;
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
(e) all liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and
(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. For the avoidance of doubt, any obligation
relating to the obligations of a member of the Group arising in the ordinary
course of its trade for purposes other than to raise financing including,
without limitation, contingent trade related reimbursement obligations, bonds
and undrawn letters of credit issued to customs or tax authorities in the
ordinary course of business not constituting debt for borrowed money, shall be
excluded from the calculation of Indebtedness.
“insolvent” where it relates to a German Obligor includes illiquidity
(Zahlungsunfähigkeit), an imminent inability to pay debts as they fall due
(drohende Zahlungsunfähigkeit) and overindebtedness (Überschuldung).
“Interest Period” means, in relation to a Cash Draw Facility Loan, each period
determined in accordance with Section 2.8 and, in relation to an Unpaid Sum,
each period determined in accordance with Section 2.11.

 

B-10



--------------------------------------------------------------------------------



 



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 1.2.
“Issuing Bank” means Nedbank.
“Joinder Agreement” is defined in Section 9.10.
“Joint Venture” means any joint venture entity, partnership or similar person,
the ownership of or other interest in which does not require any member of the
Group to consolidate the results of such person with their own as a Subsidiary.
“LC Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit after the Effective Date; provided, however, that the aggregate amount of
such Letters of Credit shall not exceed the Maximum Draw Amount.
“LC Facility” means the letter of credit facility made available under this
Agreement as described in Section 1.1.
“LC Usage” means, as at any date of determination, the sum of (i) the maximum
aggregate amount which is, or at any time thereafter may become, available for
drawing under all Letters of Credit then outstanding, and (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Bank and
not theretofore reimbursed by or on behalf of the Company.
“Lender” means Nedbank, in its capacity as Lender under the Cash Draw Facility
and, as the context may require, Issuing Bank under the LC Facility together
with its successors and assigns in such capacities.
“Letter of Credit” means a letter of credit or bank guarantee issued pursuant to
Section 1 in the form attached as Exhibit 1.1 or as otherwise agreed to by the
Issuing Bank issuing such letter of credit or bank guarantee.
“LIBOR” means, in relation to any Cash Draw Facility Loan:
(a) the applicable Screen Rate; or
(b) (if no Screen Rate is available for the currency or Interest Period of that
Cash Draw Facility Loan) the Base Reference Bank Rate,
as of 11 a.m. (London, England time) on the Quotation Day for the currency of
that Cash Draw Facility Loan a period comparable to the Interest Period of that
Cash Draw Facility Loan.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

 

B-11



--------------------------------------------------------------------------------



 



“Lien” where it relates to a Dutch Obligor includes any mortgage (hypotheek),
pledge (pandrecht), retention of title arrangement (eigendomsvoorbehoud),
privilege (voorrecht), right of retention (recht van retentie), right to reclaim
goods (recht van reclame), and, in general, any right in rem (beperkte recht),
created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht).
“Mandatory Cost” means the percentage rate per annum calculated by the Lender in
accordance with Schedule 4 (Mandatory Cost Formula).
“Margin” means in relation to any Cash Draw Facility Loan, any Unpaid Sum
relating or referable to the Cash Draw Facility or any other Unpaid Sum, 2.00%
per annum.
“Market Disruption Event” is defined in Section 2.13(c).
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets, properties or prospects of the
Company and its Subsidiaries taken as a whole, or (b) the ability of any Obligor
to perform its obligations under any Financing Agreement, or (c) the validity or
enforceability of any Financing Agreement.
“Material Indebtedness” means any arrangement with respect to Indebtedness of
any member of the Group to a creditor (other than a member of the Group) the
principal amount of which is at least U.S.$15,000,000 (or the equivalent in any
other currency).
“Maturity Date” means the fifth anniversary of the Effective Date.
“Maximum Draw Amount” means U.S.$40,000,000.
“Measurement Period” means a period of 12 months ending on the last day of a
financial quarter of the Company.
“moratorium” where it relates to a Dutch Obligor includes surséance van betaling
and “granted a moratorium” includes surséance verleend.
“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which any Obligor or any ERISA Affiliate
contributes or has made contributions at any time within the immediately
preceding five plan years.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Nedbank” means Nedbank Limited, acting through its London Branch.

 

B-12



--------------------------------------------------------------------------------



 



“New LC Commitments” is defined in Section 3.10.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Obligor or
any Subsidiary primarily for the benefit of employees of such Obligor or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Notes” means the notes issued under the Notes Financing Agreements, all as
amended, modified, replaced or refinanced from time to time.
“Notes Financing Agreements” means the 2009 Note Purchase Agreement and the 2011
Note Purchase Agreement, the notes issued thereunder and the guarantee provided
therein, all as amended, modified, replaced or refinanced from time to time.
“Obligations” means all obligations of every nature of each Obligor from time to
time owed to the Lender (including former lenders), or any of them under any
Financing Agreement, whether for principal, interest (including interest which,
but for the filing of a petition in bankruptcy with respect to such Obligor,
would have accrued on any Obligation, whether or not a claim is allowed against
such Obligor for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, fees, expenses,
indemnification or otherwise.
“Obligors” means the Company and the Subsidiary Guarantors.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is.
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or any other applicable Obligor, as the context
indicates, whose responsibilities extend to the subject matter of such
certificate.
“Optional Currency” means any of the following currencies: Australian dollar,
Burundi Franc, Pula (Botswana), Canadian dollar, Yuan Reenminbi (China),
Columbia Peso, Euro, pound sterling, Hong Kong dollar, Yen (Japan), South
African Rand, Sri Lanka Rupee, Mauritius Rupee, Kwacha (Malawi), Malaysian
Ringat, New Zealand dollar, zloty (Poland), Swedish Krona, Singapore dollar,
Baht (Thailand), Turkish Lira and Zimbabwe dollar and any other currency that
the Lender is permitted to issue under all applicable laws and regulations
applicable to it and that is reasonably acceptable to the Lender.

 

B-13



--------------------------------------------------------------------------------



 



“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended
and (v) with respect to any Subsidiary not organized in the United States, the
equivalent thereof in its jurisdiction of incorporation or organization.
“Original Financial Statements” means the Form 10-K of the Company for the
fiscal year-ended January 31, 2011.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Assignee” means the financial institutions or investors agreed in
writing by the Company and Nedbank prior to the date of this Agreement.
“Permitted Jurisdiction” means (a) the United States of America or any State
thereof, (b) the British Virgin Islands, (c) Guernsey, and (d) any other country
that on the April 30, 2004 was a member of the European Union (other than
Greece, Italy, Portugal, Spain or Turkey).
“Person” means an individual, partnership, company, body corporate, corporation,
limited liability company, association, trust, unincorporated organization,
business entity or Governmental Authority.
“Plan” means an “employee pension plan” (as defined in section 3(2) of ERISA)
subject to Title IV of ERISA, but excluding Multiemployer Plans, that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by any Obligor or any ERISA Affiliate or with respect to
which such Obligor or any ERISA Affiliate may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Pre-taxation Profits” means net income adding back minority interest expense
and provision for income tax.
“Primary Credit Facility” means any credit, letter of credit facility or other
borrowing facility of any type entered into by the Company or any Subsidiary
Guarantor which represents borrowings or commitments of U.S.$15,000,000 (or its
equivalent in any other currency) or more.
“Priority Debt” means the sum, without duplication, of (i) Consolidated Total
Debt secured by Liens not otherwise permitted by clauses (a) through (m) of
Section 10.5; and (ii) all other Consolidated Total Debt of Subsidiaries not
otherwise permitted pursuant to clauses (a) through (l) of Section 10.6.

 

B-14



--------------------------------------------------------------------------------



 



“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Pyramid Freight” means Pyramid Freight BVI and Pyramid Freight, South Africa.
“Pyramid Freight BVI” means Pyramid Freight (Proprietary) Limited a company
incorporated with limited liability in the British Virgin Islands with company
number 530960 (excluding Pyramid Freight, South Africa).
“Pyramid Freight, South Africa” means Pyramid Freight (Proprietary) Limited,
South Africa branch, a branch of Pyramid Freight BVI with company number
1987/003687/10 in respect only of its operations in South Africa.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the Lender
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).
“RBS LC Agreement” means that certain Amended and Restated Letter of Credit
Agreement dated as of June 24, 2011, among UTi Worldwide Inc., the Subsidiary
Guarantors thereunder, The Royal Bank of Scotland N.V. and as amended, modified,
replaced or refinanced from time to time.
“receiver” or “administrator” where it relates to a German Obligor includes an
Insolvenzverwalter or creditor’s trustee (Sachwalter).
“reconstruction” where it relates to a French Subsidiary includes any
contribution of part of its business in consideration of shares (apport partiel
d’actifs) and any demerger (scission) implemented in accordance with Articles
L.236-1 to L.236-24 of the French Commercial Code.
“Reimbursement Date” is defined in Section 3.2.
“Release Date” means (a) with respect to any 2009 Covenant, the date on which
the Company amends the 2009 Note Purchase Agreement to remove such 2009 Covenant
if such date occurs within 30 days of the Effective Date, or (b) otherwise, the
date of the final payment in full of the notes issued under the 2009 Note
Purchase Agreement.
“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.
“reorganization” where it relates to a German Obligor includes any of the
reorganizations mentioned in Section 1 of the Corporate Transformation Act
(Umwandlungsgesetz).
“Responsible Officer” means any Senior Financial Officer and any other officer
or director of the Company or another applicable Obligor, as the context
indicates, with responsibility for the administration of the relevant portion of
this Agreement.

 

B-15



--------------------------------------------------------------------------------



 



“Restricted Payment” means
(a) any Distribution in respect of the Company or any Subsidiary of the Company
(other than on account of capital stock or other equity interests of a
Subsidiary of the Company) owned legally and beneficially by the Company or
another Subsidiary of the Company, including, without limitation, any
Distribution resulting in the acquisition by the Company of securities which
would constitute treasury stock, and
(b) any payment, repayment, redemption, retirement, repurchase or other
acquisition, direct or indirect, by the Company or any Subsidiary of. on account
of. or in respect of. the principal of any Subordinated Indebtedness (or any
installment thereof) prior to the regularly scheduled maturity date thereof (as
in effect on the date such Subordinated Indebtedness was originally incurred).
For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the fair market value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.
“Screen Rate” means:
U.S. Dollars in relation to LIBOR, the British Bankers’ Association Interest
Settlement Rate for the relevant period;
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Lender may specify another page
or service displaying the appropriate rate after consultation with the Company
and the Lender.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“SEC Report” means the following documents or information filed with the SEC:

  •  
the Company’s Annual Report on Form 10-K for the fiscal year ended January 31,
2011, filed with the SEC on March 30. 2011;

  •  
the Company’s Quarterly Report on Form 10-Q for the quarter ended April 30,
2011, filed with the SEC on June 6, 2011; and

  •  
the Company’s Current Report on Form 8-K filed with the SEC on April 18, 2011.

Notwithstanding the preceding, unless specifically stated to the contrary, none
of the information that the Company discloses under 2.02 or 7.01 or, if related
to Items 2.02 or 7.01, Item 9.01 of any Current Report on Form 8-K that the
Company may, from time to time, furnish to the SEC will be included in meaning
of the term SEC Report. The information contained in an SEC Report speaks only
as of the date of such document. Any statement contained in an SEC Report shall
be deemed to be modified or superseded for purposes of this Agreement to the
extent that a statement contained in this Agreement or in any subsequently filed
document or report that also is an SEC Report modifies or supersedes such
statement. Any such statement so modified or superseded shall not be deemed,
except as so modified or superseded, to constitute an SEC Report.

 

B-16



--------------------------------------------------------------------------------



 



“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company, or another
applicable Obligor, as the context indicates.
“Senior Indebtedness” means and includes all Indebtedness of the Company, or any
Subsidiary owing to any Person that is not a Subsidiary or Affiliate and which
is not expressed to be junior or subordinate to any other Indebtedness of the
Company or Subsidiary except for Indebtedness of a member of the South African
Group or Pyramid Freight BVI.
“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of any Obligor within the meaning of Regulation S-X promulgated by
the SEC and in any event shall include each Subsidiary Guarantor.
“South African Facilities” means the revolving credit facility dated as of
July 9, 2009 made available to one or more members of the South African Group as
such agreement is amended, modified, replaced or refinanced from time to time
and shall also mean any subsequent credit, letter of credit facility or other
borrowing or financing facility of any type that is made available to one or
more members of the South African Group.
“South African Group” means Pyramid Freight, South Africa and each South African
Subsidiary.
“South African Rand” means the lawful currency of South Africa.
“South African Subsidiary” means any member of the Group organized or conducting
a material portion of its business in South Africa. “South African Subsidiary”
shall not include any member of the Group organized in a jurisdiction other than
South Africa whose only South African business is the ownership of stock of
Subsidiaries organized in South Africa.
“Spanish Obligor” means an Obligor incorporated or formed in Spain.
“Spot Rate of Exchange” means, at any date of determination thereof, the spot
rate of exchange in London that appears on the display page applicable to the
relevant currency on the Telerate System Incorporated Service (or such other
page as may replace such page on such service for the purpose of displaying the
spot rate of exchange in London for the conversion of Dollars into the relevant
Optional Currency or the relevant Optional Currency into Dollars); provided that
if there shall at any time no longer exist such a page on such service, the spot
rate of exchange shall be determined by reference to another similar rate
publishing service selected by the Lender and reasonably acceptable to the
Company.

 

B-17



--------------------------------------------------------------------------------



 



“Subordinated Indebtedness” means Indebtedness of the Company or any Subsidiary
Guarantor that is by its express terms subordinated in right of payment to the
Obligations or the Guaranty of such Subsidiary Guarantor, as the case may be.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.
“Subsidiary Guarantee Agreement” means the subsidiary guarantee agreement
contained in Section 23 (and any and all supplements or joinders thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.
“Subsidiary Guarantor” means, unless released pursuant to Section 9.11, (x):
(i) UTi (Aust) Pty Limited ACN 006 734 747 a company incorporated in Australia,
(ii) UTi Belgium N.V., a company incorporated in Belgium,
(iii) UTi Logistics N.V., a company incorporated in Belgium,
(iv) Goddard Company Limited, a BVI Business Company incorporated under the laws
of the British Virgin Islands,
(v) Pyramid Freight (Proprietary) Limited, a BVI Business Company incorporated
under the laws of the British Virgin Islands with company number 530960
(provided that Pyramid Freight BVI is only a Subsidiary Guarantor in respect of
assets that are not located in South Africa),
(vi) UTi International Inc., a BVI Business Company incorporated under the laws
of the British Virgin Islands,
(vii) UTi Networks Limited, a Guernsey company incorporated under the laws of
the Bailiwick of Guernsey,
(viii) UTi, Canada, Inc., a corporation formed under the laws of Canada,
(ix) UTi Canada Contract Logistics Inc., a corporation formed under the laws of
Canada,

 

B-18



--------------------------------------------------------------------------------



 



(x) UTi Deutschland GmbH, a corporation formed under the laws of Germany,
(xi) UTi (HK) Limited, a corporation formed under the laws of Hong Kong,
(xii) UTi Global Services B.V., a private company with limited liability formed
under the laws of the Netherlands,
(xiii) UTi Nederland B.V., a private company with limited liability formed under
the laws of the Netherlands,
(xiv) UTi Technology Services Pte Ltd., a company organized under the laws of
Singapore,
(xv) UTi Worldwide (Singapore) Pte Ltd., a company organized under the laws of
Singapore,
(xvi) Servicios Logisticos Integrados SLI S.A., a corporation formed under the
laws of Spain,
(xvii) UTi Iberia S.A., a corporation formed under the laws of Spain,
(xviii) UTi Worldwide (UK) Limited, a corporation formed under the laws of the
United Kingdom,
(xix) UTi Inventory Management Solutions, Inc., a corporation formed under the
laws of Delaware,
(xx) Concentrek, Inc., a corporation formed under the laws of Arizona,
(xxi) InTransit, Inc., a corporation formed under the laws of Oregon,
(xxii) Market Transport, Ltd, a corporation formed under the laws of Oregon,
(xxiii) Sammons Transportation, Inc., a corporation formed under the laws of
Montana,
(xxiv) UTi, United States, Inc., a corporation formed under the laws of New
York, and
(xxv) UTi Integrated Logistics, Inc., a corporation formed under the laws of
South Carolina, and
(y) each other Subsidiary which has executed and delivered a Joinder Agreement
pursuant to Section 9.10.

 

B-19



--------------------------------------------------------------------------------



 



“Summary of Terms” means the Summary of Terms and Conditions for Providing
Facilities to UTi Worldwide Inc. dated as of June 14, 2011 issued by the Lender
with respect to the facilities pursuant to this Agreement.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for income tax purposes, other
than any such lease under which such Person is the lessor.
“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Financing Agreement.
“Taxing Jurisdiction” is defined in Section 13.
“trustee” related to a bankruptcy of a Dutch Obligor includes a curator.
“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Financing Agreements.
“U.S. Dollar Amount” means (a) if a Letter of Credit or Cash Draw Facility Loan
is denominated in Dollars, its amount; or (b) if a Letter of Credit denominated
in an Optional Currency, its equivalent in Dollars calculated on the basis of
the Lender’s Spot Rate of Exchange on the date of determination for that Letter
of Credit.
“U.S. Guarantor” means any Subsidiary Guarantor that is incorporated or
organized under the laws of the United States of America or any State of the
United States of America (including the District of Columbia) or that resides or
has a domicile, a place of business or property in the United States of America.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Wholly-Owned Subsidiary” means, as to any Person, at any time, any Subsidiary
one hundred percent of all of the equity interests (except directors’ qualifying
shares or similar statutorily required minority interests) and voting interests
of which are owned by any one or more of such Person and such Person’s other
Wholly-Owned Subsidiaries at such time. Unless the context otherwise requires,
any reference to a “Wholly-Owned Subsidiary” is a reference to a direct or
indirect Wholly-Owned Subsidiary of the Company.
“winding-up, administration or dissolution” where it relates to a French
Subsidiary includes a redressement judiciaire, cession totale de l’enterprise or
liquidation judiciaire or a procedure de sauvegade unde Livre Sixiene of the
French Commercial Code.

 

B-20